Exhibit 10.1

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

by and among

NYSE GROUP, INC.,

NYSE REGULATION, INC.

and

NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.

Dated as of July 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

 

DEFINITIONS

SECTION 1.01. Certain Defined Terms

   1 SECTION 1.02. Definitions    10 SECTION 1.03. Interpretation and Rules of
Construction    11

ARTICLE II

 

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of Transferred Assets

   12 SECTION 2.02. Assumption and Exclusion of Liabilities    13 SECTION 2.03.
Transfer Price    13 SECTION 2.04. Closing    14 SECTION 2.05. Closing
Deliveries by Parent and/or NYSE Regulation    14 SECTION 2.06. Closing
Deliveries by NASD    14 SECTION 2.07. Post-Closing Adjustment of Transfer
Price; Net Book Value    15 SECTION 2.08. Closing Statement of Receivables and
Payables    16

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF PARENT AND NYSE REGULATION

SECTION 3.01. Organization, Authority and Qualification

   18 SECTION 3.02. No Conflict    18 SECTION 3.03. Governmental Consents and
Approvals    19 SECTION 3.04. Financial Information    19 SECTION 3.05. Absence
of Undisclosed Liabilities    19 SECTION 3.06. Acquired Assets    19 SECTION
3.07. Conduct in the Ordinary Course; Absence of Certain Changes    20 SECTION
3.08. Litigation    21 SECTION 3.09. Books and Records    21 SECTION 3.10.
Compliance with Laws    21 SECTION 3.11. Environmental and Other Permits and
Licenses; Related Matters    22 SECTION 3.12. Material Contracts    22 SECTION
3.13. Intellectual Property    24 SECTION 3.14. Real Property    27 SECTION
3.15. Tangible Personal Property    28 SECTION 3.16. Assets    28 SECTION 3.17.
Employee Benefit Matters.    29 SECTION 3.18. Labor Matters    30

 

i



--------------------------------------------------------------------------------

SECTION 3.19. Employees    30 SECTION 3.20. Taxes    31 SECTION 3.21. Certain
Business Practices    31 SECTION 3.22. Brokers    31 SECTION 3.23. Business
Conduct    31 SECTION 3.24. No Other Representations or Warranties    31

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF NASD

SECTION 4.01. Organization and Authority

   32 SECTION 4.02. No Conflict    32 SECTION 4.03. Governmental Consents and
Approvals    33 SECTION 4.04. Litigation    33 SECTION 4.05. Brokers    33
SECTION 4.06. Availability of Funds    33 SECTION 4.07. Compliance with Laws   
33 SECTION 4.08. Permits; Licenses    33 SECTION 4.09. Proxy Statement    34
SECTION 4.10. Member Approval    34

ARTICLE V

 

ADDITIONAL AGREEMENTS

SECTION 5.01. Conduct of Transferred Operations Prior to the Closing

   34 SECTION 5.02. Access to Information    35 SECTION 5.03. Confidentiality   
36 SECTION 5.04. Regulatory and Other Authorizations; Notices and Consents    36
SECTION 5.05. No Solicitation or Negotiation    37 SECTION 5.06. Certain
Intellectual Property Matters    38 SECTION 5.07. Bulk Transfer Laws    38
SECTION 5.08. Tax Cooperation and Exchange of Information    38 SECTION 5.09.
Conveyance Taxes    38 SECTION 5.10. Further Action    38 SECTION 5.11.
Proration of Taxes and Certain Charges    39 SECTION 5.12. Board of Directors of
Parent    40 SECTION 5.13. Other Matters    40 SECTION 5.14. Reporting with
Respect to Wages    41 SECTION 5.15. Ancillary Agreements    41

 

ii



--------------------------------------------------------------------------------

ARTICLE VI

 

EMPLOYEE MATTERS

SECTION 6.01. Offer of Employment and Employee Benefit Plans

   41

ARTICLE VII

 

CONDITIONS TO CLOSING

SECTION 7.01. Conditions to Obligations of Parent and NYSE Regulation

   44

SECTION 7.02. Conditions to Obligations of NASD

   45

ARTICLE VIII

 

INDEMNIFICATION

SECTION 8.01. Survival

   46

SECTION 8.02. Indemnification by Parent and NYSE Regulation

   47

SECTION 8.03. Indemnification by NASD

   47

SECTION 8.04. Limits on Indemnification

   48

SECTION 8.05. Notice of Loss; Third Party Claims

   49

SECTION 8.06. Exclusive Remedy

   50

SECTION 8.07. Tax Treatment

   51

ARTICLE IX

 

TERMINATION

SECTION 9.01. Termination

   51

SECTION 9.02. Effect of Termination

   52

ARTICLE X

 

GENERAL PROVISIONS

SECTION 10.01. Expenses

   52

SECTION 10.02. Notices

   52

SECTION 10.03. Severability

   53

SECTION 10.04. Entire Agreement

   53

SECTION 10.05. Assignment

   53

SECTION 10.06. Amendment

   54

SECTION 10.07. Waiver

   54

SECTION 10.08. No Third Party Beneficiaries

   54

SECTION 10.09. Specific Performance

   54

SECTION 10.10. Governing Law

   54

SECTION 10.11. Waiver of Jury Trial

   55

SECTION 10.12. Currency

   55

SECTION 10.13. Counterparts

   55

 

iii



--------------------------------------------------------------------------------

APPENDIXES Appendix A    Form of Amended Bylaws Appendix B    Form of Amended
Certificate of Incorporation EXHIBITS Exhibit 1.01(a)    Form of Allocation Plan
Exhibit 1.01(b)    Form of Assignment of Intellectual Property Exhibit 1.01(c)
   Form of Bill of Sale and Assumption Agreement Exhibit 1.01(d)    14 Wall
Street Sublease Exhibit 1.01(e)    Form of NASD Software License Agreement
Exhibit 1.01(f)    Form of NYSE Arca Regulatory Services Agreement Exhibit
1.01(g)    Form of NYSE Software License Agreement Exhibit 1.01(h)    Form of
Regulatory Services Agreement Exhibit 1.01(i)    Form of Security and Facilities
Services Agreement Exhibit 1.01(j)    Form of Transition Services Agreement
Exhibit 1.01(k)    20 Broad Street Sublease Exhibit 3.19    Transferred
Employees SCHEDULES Schedule 2.01(a)    Transferred Assets Schedule 2.01(b)   
Excluded Assets Schedule 2.02(a)    Assumed Liabilities Schedule 2.02(b)   
Excluded Liabilities    Disclosure Schedules

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 30, 2007, by and
among NYSE Group, Inc. (“Parent” and, together with its subsidiaries, the “NYSE
Companies”), a Delaware corporation, NYSE Regulation, Inc., a New York
not-for-profit corporation and an indirect wholly-owned subsidiary of Parent
(“NYSE Regulation”), and National Association of Securities Dealers, Inc., a
Delaware nonstock membership corporation (“NASD”).

WHEREAS, Parent and NASD have entered into a Non-Binding Term Sheet, dated as of
November 28, 2006 (the “Term Sheet”), and wish to more fully document their
intent set forth in the Term Sheet;

WHEREAS, NYSE Regulation wishes to transfer to NASD, and NASD wishes to assume
from NYSE Regulation, approximately 470 employees and related expenses and
revenues from the following functions or groups within NYSE Regulation:
(1) member firm regulation (including testing, continuing education and
registration); (2) risk assessment; (3) arbitration; and (4) enforcement (except
for the portion thereof that handles cases related to market surveillance and
NYSE trading rules) (collectively, the “Transferred Operations”);

WHEREAS, NYSE Regulation wishes to sell and transfer to NASD, and NASD wishes to
purchase and assume from NYSE Regulation, the Transferred Assets (as defined
below) and the Assumed Liabilities (as defined below), all upon the terms and
subject to the conditions set forth herein;

WHEREAS, as set forth in this Agreement and the Security and Facilities Services
Agreement (as defined below), the net present value of the cash consideration
payable for the Transferred Assets and for certain services under the Security
and Facilities Services Agreement shall be $103,000,000 (consisting of
$35,300,000 payable at Closing in consideration for the Transferred Assets and
the net present value of the cash consideration payable for certain services
under the Security and Facilities Services Agreement equal to $67,700,000) plus
the Net Book Value (payable at Closing in consideration for the Transferred
Assets);

WHEREAS, the parties intend that the transactions contemplated hereby will
maintain a neutral financial impact on Parent and NASD; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Acquisition Documents” means this Agreement, the Ancillary Agreements and any
certificate, Financial Statement, report or other document delivered pursuant to
this Agreement.

 

1



--------------------------------------------------------------------------------

“Action” means any Claim, action, suit, arbitration, inquiry, proceeding,
summons, subpoena, prosecution or investigation.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Allocation Plan” means any plan of allocation of regulatory responsibility
pursuant to Rule 17d-2 under the Exchange Act to be executed by NYSE LLC and
NASD at or prior to the Closing, substantially in the form of Exhibit 1.01(a).

“Amended Bylaws” means the bylaws of NASD, as so amended in the form attached as
Appendix A to this Agreement.

“Amended Certificate of Incorporation” means the certificate of incorporation of
NASD, as so amended in the form attached as Appendix B to this Agreement.

“Ancillary Agreements” means the Allocation Plan, the Assignment of Intellectual
Property, the Bill of Sale and Assumption Agreement, the Subleases, the Security
and Facilities Services Agreement, the Regulatory Services Agreement, the NYSE
Arca Regulatory Services Agreement, the Transition Services Agreement, the NASD
Software License Agreement and the NYSE Software License Agreement.

“Assignment of Intellectual Property” means the Assignment of Intellectual
Property to be executed by Parent, NYSE Regulation and NASD at or prior to the
Closing, substantially in the form of Exhibit 1.01(b).

“Bill of Sale and Assumption Agreement” means the Bill of Sale and Assumption
Agreement to be executed by Parent, NYSE Regulation and NASD at or prior to the
Closing, substantially in the form of Exhibit 1.01(c).

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York or the District of Columbia.

“Claims” means any and all administrative, regulatory or judicial actions,
suits, petitions, appeals, demands, demand letters, claims, liens, written
notices of noncompliance or violation, investigations, proceedings, consent
orders or consent agreements.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

2



--------------------------------------------------------------------------------

“Conveyance Taxes” means all sales, use, value added, transfer, stamp, stock
transfer, real property transfer or gains, recording, registration and similar
Taxes (other than Income Taxes).

“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by Parent and NYSE Regulation to NASD in connection
with this Agreement and that shall be arranged in sections corresponding to the
numbered and lettered sections of this Agreement; provided that the disclosures
in any section of the Disclosure Schedule shall also qualify the representations
and warranties contained in any other numbered and lettered section of this
Agreement to the extent that its relevance to such other section is reasonably
apparent.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse Claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.

“Environment” means surface waters, groundwaters, soil, subsurface strata and
ambient air.

“Environmental Claims” means any Claims, whether made by a Governmental
Authority or a Person, relating to any Environmental Law, any Environmental
Permit or Hazardous Material.

“Environmental Laws” means all Laws and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, whether now or hereafter in effect, relating to the
Environment, health, safety, natural resources or Hazardous Materials.

“Environmental Permits” means all permits, approvals, licenses and other
authorizations required under or issued pursuant to any applicable Environmental
Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means (a) all Income Taxes imposed on NYSE Regulation or any of
its Affiliates for any period; (b) all Taxes relating to the Excluded Assets or
Retained Liabilities for any period; (c) all Taxes relating to the Transferred
Assets, the Transferred Operations or the Assumed Liabilities for any
Pre-Closing Period; and (d) all liabilities of NYSE Regulation or any of its
Affiliates for Taxes of any other Person by reason of being a member of a
consolidated, combined, unitary or affiliated group that includes NYSE
Regulation or any of its present or past Affiliates prior to the Closing, by
contract, or as transferee or successor. For purposes of this Agreement, in the
case of any Straddle Period, (i) Property Taxes relating to the Transferred
Assets allocable to the Pre-Closing Period shall be equal to the amount of such

 

3



--------------------------------------------------------------------------------

Property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that fall
within the Pre-Closing Period and the denominator of which is the number of days
in the entire Straddle Period, and (ii) Taxes (other than Property Taxes)
relating to the Transferred Assets for the Pre-Closing Period shall be computed
as if such taxable period ended as of the close of business on the Closing Date.

“14 Wall Street Sublease” means the Sublease, dated as of April 30, 2007,
between Parent and NASD relating to certain premises located at 14 Wall Street,
New York City, attached hereto as Exhibit 1.01(d).

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any written order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls, toxic
mold or radon gas, and any other chemicals, materials or substances listed in,
regulated by or giving rise to liability under any Environmental Law.

“Income Taxes” means Taxes imposed on, or measured by reference to, net income,
profits, gains or similar items.

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money; (b) all obligations of
such Person for the deferred purchase price of property or services; (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all obligations of such Person as lessee under leases
that have been or should be, in accordance with GAAP, recorded as capital
leases; (e) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities; (f) all Indebtedness of
others referred to in clauses (a) through (f) above guaranteed directly or
indirectly in any manner by such Person; and (g) all Indebtedness referred to in
clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Encumbrance on property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.

“Indemnified Party” means a NASD Indemnified Party or a NYSE Indemnified Party,
as the case may be.

“Indemnifying Party” means Parent and NYSE Regulation pursuant to Section 8.02
or NASD pursuant to Section 8.03, as the case may be.

 

4



--------------------------------------------------------------------------------

“Intellectual Property” means (i) inventions and discoveries, patents and patent
applications, (ii) trademarks, service marks, domain names, trade dress and
trade names, including registrations and applications for registration thereof
and including the goodwill symbolized thereby or associated therewith,
(iii) copyrights, and registrations and applications for registration thereof,
(iv) confidential or proprietary information, including trade secrets and
know-how and all rights to limit the use or disclosure thereof, (v) rights of
privacy and publicity, and (vi) all rights in any of the foregoing provided by
international treaties and conventions.

“IRS” means the Internal Revenue Service of the United States.

“IT Assets” means Software, systems, servers, computers, hardware and all other
information technology equipment, and all associated documentation.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Leased Real Property” means the real property leased by any NYSE Company, as
tenant, that is primarily used in the Transferred Operations, together with, to
the extent leased by any NYSE Company, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems, equipment and items of personal property of any NYSE Company attached
or appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing.

“Liabilities” means any and all debts, liabilities and obligations of whatever
kind or nature, whether accrued or fixed, primary or secondary, absolute or
contingent, direct or indirect, matured or unmatured, known or unknown,
determined or determinable, contractual, tortious or otherwise, including those
arising under any Law (including any Environmental Law), Action or Governmental
Order, those arising under any contract, agreement, arrangement, commitment or
undertaking and those arising from any act or failure to act.

“Licensed Intellectual Property” means any and all Intellectual Property that a
NYSE Company is licensed or otherwise permitted by other Persons to use pursuant
to the Transferred Operations IP Agreements.

“Material Adverse Effect” means any circumstance, change in or effect on the
Transferred Operations, the Transferred Assets or the Assumed Liabilities that,
individually or in the aggregate with all other circumstances, changes in or
effects on the Transferred Operations, the Transferred Assets or the Assumed
Liabilities: (a) is or is reasonably likely to be materially adverse to the
business, operations, assets or liabilities (including contingent liabilities),
employee relationships, broker or dealer relationships, results of operations or
the financial condition of the Transferred Operations, the Transferred Assets or
the Assumed Liabilities, taken as a whole, (b) is reasonably likely to
materially and adversely affect the ability of NASD to operate or conduct the
Transferred Operations in the manner in which they are currently operated or
conducted by NYSE Regulation or (c) is reasonably likely to materially and
adversely affect the ability of any of the NYSE Companies to perform its
obligations under this Agreement or any Ancillary Agreement or to consummate the
transactions contemplated hereby or thereby;

 

5



--------------------------------------------------------------------------------

provided, however, that “Material Adverse Effect” shall not include the effect
of any circumstance, change in or effect on the Transferred Operations, the
Transferred Assets or the Assumed Liabilities arising out of or resulting from
(i) changes in the industry in which the Transferred Operations operate
generally, except to the extent there is a disproportionate effect on the
Transferred Operations, the Transferred Assets or the Assumed Liabilities, taken
as a whole, (ii) changes in the general economy or financial markets, including
changes in interest rates, except to the extent there is a disproportionate
effect on the Transferred Operations, the Transferred Assets or the Assumed
Liabilities, taken as a whole, (iii) the announcement of this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby,
(iv) changes in law or regulations, GAAP or regulatory accounting principles, or
interpretations thereof, after the date of this Agreement, (v) any action taken
or not taken by NYSE Regulation or its Affiliates at the written direction, or
to the extent required under the terms of this Agreement with the written
consent, of NASD, (vi) the commencement, occurrence, continuation or
intensification of any war, sabotage, armed hostilities or acts of terrorism,
except to the extent there is a disproportionate effect on the Transferred
Operations, the Transferred Assets or the Assumed Liabilities, taken as a whole,
(vii) any failure, in and of itself, to meet internal or published projections,
forecasts or revenue or earnings predictions, provided that the causes for any
such failure shall not be excluded in determining whether there has been a
Material Adverse Effect, or (viii) any matter disclosed in the Disclosure
Schedule.

“NASD Software License Agreement” means the Software License Agreement to be
executed by Parent, NYSE Regulation and NASD at or prior to the Closing,
substantially in the form attached hereto as Exhibit 1.01(e).

“Net Book Value” means the amount equal to the original purchase price less
accumulated depreciation of the Transferred Assets as of the Closing Date,
determined in accordance with the Specified Accounting Principles.

“NYSE Arca Regulatory Services Agreement” means the NYSE Arca Regulatory
Services Agreement to be executed by Parent, NYSE Arca, Inc., NYSE Regulation
and NASD at or prior to the Closing pursuant to which NASD has agreed to provide
certain transition services to NYSE LLC and NYSE Regulation commencing on the
Closing Date, in substantially the form attached hereto as Exhibit 1.01(f).

“NYSE IP Agreements” means all contracts to which a NYSE Company is a party, or
by which the Transferred Operations, or any of its properties or assets may be
bound, concerning Intellectual Property or IT Assets, including, in each case,
all (i) licenses of Intellectual Property by NYSE Regulation to any third party,
(ii) licenses of Intellectual Property by any third party to NYSE Regulation,
(iii) contracts between NYSE Regulation and any third party relating to the
development, maintenance or use of Intellectual Property or IT Assets, the
development or transmission of data, or the use, modification, framing, linking,
advertisement, or other practices with respect to Internet websites, and
(iv) consents, settlements, decrees, orders, injunctions, judgments or rulings
governing the use, validity or enforceability of Intellectual Property or IT
Assets.

 

6



--------------------------------------------------------------------------------

“NYSE’s Knowledge” means the knowledge of those individuals listed in
Section 1.01(a) of the Disclosure Schedule. “Known to NYSE” means known by those
individuals listed on Section 1.01(a) of the Disclosure Schedule.

“NYSE LLC” means New York Stock Exchange LLC, a New York limited liability
company and an indirect wholly-owned subsidiary of Parent.

“NYSE Software License Agreement” means the Software License Agreement to be
executed by Parent, NYSE Regulation and NASD at or prior to the Closing,
substantially in the form attached hereto as Exhibit 1.01(g).

“ordinary course of business” means any action taken by a Person that is taken
in accordance with such Person’s normal day-to-day operations, customs and
practices.

“Owned Intellectual Property” means the Intellectual Property owned by a NYSE
Company and identified in Schedule 2.01(a).

“Owned IT Assets” means the IT Assets owned by a NYSE Company and identified in
Schedule 2.01(a).

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which a Person is not otherwise subject to civil or criminal liability
due to its existence: (a) liens for Taxes not yet due and payable or being
contested in good faith; (b) Encumbrances imposed by Law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens
arising in the ordinary course of business securing obligations that are not
material to the Transferred Operations; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) minor survey exceptions, reciprocal
easement agreements and other customary encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable; and
(e) such other Encumbrances as do not, individually or in the aggregate,
materially and adversely affect the value of or the use of such property for its
current purposes or that would not reasonably be expected to have a Material
Adverse Effect.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the Closing Date.

“Property Taxes” means real and personal property Taxes and any other ad valorem
Taxes levied with respect to any real or personal property assets purchased
hereunder.

 

7



--------------------------------------------------------------------------------

“Public Software” means any Software that contains, or is derived in any manner
from, in whole or in part, any Software that is distributed as freeware,
shareware, open source Software (e.g., Linux) or similar licensing or
distribution models that (i) require the licensing or distribution of source
code to licensees, (ii) prohibit or limit the receipt of consideration in
connection with sublicensing or distributing any Software, (iii) except as
specifically permitted by applicable Law, allow any Person to decompile,
disassemble or otherwise reverse-engineer any Software, or (iv) require the
licensing of any Software to any other Person for the purpose of making
derivative works. For the avoidance of doubt, “Public Software” includes,
without limitation, Software licensed or distributed under any of the following
licenses or distribution models (or licenses or distribution models similar
thereto): (i) GNU’s General Public License (GPL) or Lessor/Library GPL (LGPL);
(ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public License;
(iv) the Netscape Public License; (v) the Sun Community Source License (SCSL);
(vi) the Sun Industry Standards License (SISL); (vii) the BSD License;
(viii) Red Hat Linux; (ix) the Apache License; and (x) any other license or
distribution model described by the Open Source Initiative as set forth on
www.opensource.org.

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

“Regulatory Services Agreement” means the Regulatory Services Agreement to be
executed by Parent, NYSE LLC, NYSE Regulation and NASD at or prior to the
Closing pursuant to which NASD has agreed to provide certain transition services
to NYSE LLC and NYSE Regulation commencing on the Closing Date, in substantially
the form attached hereto as Exhibit 1.01(h).

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, or placing into or upon any land
or water or air or otherwise entering into the Environment.

“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the Environment; (b) prevent the Release of
Hazardous Materials so that they do not migrate, endanger or threaten to
endanger public health or the Environment; or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, investigations, operations, maintenance
and monitoring.

“Security and Facilities Services Agreement” means the Security and Facilities
Services Agreement to be executed by Parent, NYSE LLC, NYSE Regulation and NASD
at or prior to the Closing with respect to the Leased Real Property listed on
Section 3.14 of the Disclosure Schedule, and security arrangements related
thereto, substantially in the form of Exhibit 1.01(h).

 

8



--------------------------------------------------------------------------------

“Software” means all (i) computer programs, applications, systems and code,
including software implementations of algorithms, models and methodologies, and
source code and object code, (ii) Internet and intranet websites, databases and
compilations, including data and collections of data, whether machine-readable
or otherwise, (iii) development and design tools, library functions and
compilers, (iv) technology supporting websites, and the contents and audiovisual
displays of websites, and (v) documentation, other works of authorship and
media, including user manuals and training materials, relating to or embodying
any of the foregoing or on which any of the foregoing is recorded.

“Specified Accounting Principles” means GAAP applied on a basis consistent with
the past practices of NYSE Regulation.

“Straddle Period” means any taxable period beginning on or prior to and ending
after the date of the Closing.

“Subleases” means the 14 Wall Street Sublease and the 20 Broad Street Sublease.

“Tax Authority” means any Governmental Authority responsible for the imposition
of any Tax (domestic or foreign).

“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form filed or required to be filed
with any Tax Authority relating to Taxes, including any schedule or attachment
thereto or any amendment thereof.

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Tax Authority, including taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; and taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, or
gains taxes.

“Transfer Price Bank Account” means a bank account in the United States to be
designated by Parent in a written notice to NASD at least two Business Days
before the Closing.

“Transferred Operations Intellectual Property” means the Owned Intellectual
Property and the Licensed Intellectual Property.

“Transferred Operations IP Agreements” means the NYSE IP Agreements identified
in Schedule 2.01(a).

“Transferred Operations IT Assets” means the Owned IT Assets and all IT Assets
that a NYSE Company is licensed or otherwise permitted by other Persons to use
pursuant to the Transferred Operations IP Agreements.

“Transferred Operations Software” means all Software included in the Transferred
Operations IT Assets or licensed to NASD pursuant to the NASD Software License
Agreement.

 

9



--------------------------------------------------------------------------------

“Transition Services Agreement” means the Transition Services Agreement to be
executed by Parent, NYSE LLC, NYSE Regulation and NASD at or prior to the
Closing pursuant to which Parent, NYSE LLC and NYSE Regulation have agreed to
provide certain transition services to NASD commencing on the Closing Date, in
substantially the form attached hereto as Exhibit 1.01(j).

“20 Broad Street Sublease” means the Sublease, dated as of may 10, 2007, between
Parent and NASD relating to certain premises located at 20 Broad Street, New
York City, attached hereto as Exhibit 1.01(k).

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

   Location

“Assumed Liabilities”

   2.02(a)

“Basket”

   8.04

“Closing”

   2.04

“Closing Statement”

   2.08(a)

“Closing Date”

   2.04

“Confidentiality Agreement”

   5.02(a)

“Covered Employees”

   6.01(h)

“Delegation Agreement”

   2.01(b)

“ERISA”

   3.17(a)

“Estimated Net Book Value”

   2.03(b)

“Excluded Assets”

   2.01(b)

“Excluded Liabilities”

   2.02(b)

“Extra Assets”

   5.10(c)

“Final Net Book Value”

   2.07(b)

“Financial Statements”

   3.04(a)

“Independent Accounting Firm”

   2.07(a)

“lease”

   3.12(a)

“Loss”

   8.02(a)

“Material Contracts”

   3.12(a)

“Measurement Period”

   6.01(h)

“Multiemployer Plan”

   3.17(b)

“Multiple Employer Plan”

   3.17(b)

“NASD”

   Preamble

“NASD Flex Plan”

   6.01(h)

“NASD Indemnified Party”

   8.02

“NASD’s Plans”

   6.01(a)

“NYSE Common Stock”

   6.01(d)

“NYSE Flex Plan”

   6.01(h)

“NYSE Indemnified Party”

   8.03

“NYSE Regulation”

   Preamble

“Omitted Assets”

   5.10(b)

 

10



--------------------------------------------------------------------------------

Definition

   Location

“Options”

   3.14(c)

“Parent”

   Preamble

“Plans”

   3.17(a)

“Retained Payables”

   2.08(a)

“Retained Receivables”

   2.08(a)

“RSUs”

   6.01(d)

“Specified Excluded Assets”

   2.01(b)

“Transferred Assets”

   2.01(a)

“Tangible Personal Property”

   3.15(a)

“Third Party Claim”

   8.05(b)

“Transfer Payment”

   2.03(a)

“Transfer Price”

   2.03(a)

“Transferred Account Balances”

   6.01(h)

“Transferred Employees”

   6.01(a)

“Transferred Operations”

   Recitals

“Transferred Operations Employees”

   3.19

“Transferred Operations Software”

   3.13(e)

SECTION 1.03. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to a Preamble, Recital, Article,
Section, Appendix, Exhibit or Schedule, such reference is to a Preamble,
Recital, Article or Section of, or an Appendix, Exhibit or Schedule to, this
Agreement unless otherwise indicated;

(b) references to this Agreement or to any other Acquisition Documents include a
reference to this Agreement or such other Acquisition Document as varied,
amended, modified, novated or supplemented from time to time;

(c) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(d) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(e) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(f) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

11



--------------------------------------------------------------------------------

(g) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(h) when calculating the period of time within which or following which any act
is to be done or step taken, the date that is the reference day in calculating
such period shall be excluded and, if the last day of such period is not a
Business Day, the period shall end on the next day that is a Business Day;

(i) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

(j) references to a Person are also to its successors and permitted assigns; and

(k) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of Transferred Assets. (a) Upon the terms and
subject to the conditions of this Agreement, at the Closing, Parent shall cause
the NYSE Companies to sell, assign, transfer, convey and deliver, or cause to be
sold, assigned, transferred, conveyed and delivered, to NASD, and NASD shall
purchase from the NYSE Companies, the assets and properties that are listed on
Schedule 2.01(a) (collectively, the “Transferred Assets”).

(b) Notwithstanding any contrary provision of this Agreement (other than as
specifically provided in Section 5.10), the Transferred Assets shall exclude the
following (the “Specified Excluded Assets”) and all other assets, properties and
goodwill of any NYSE Company not listed on Schedule 2.01(a) (such other assets,
properties and goodwill, together with the Specified Excluded Assets, the
“Excluded Assets”):

(i) the Transfer Price Bank Account;

(ii) all rights of the NYSE Companies under this Agreement and the Ancillary
Agreements;

(iii) the Delegation Agreement among NYSE LLC, NYSE Market, Inc. and NYSE
Regulation (the “Delegation Agreement”) and the authority delegated thereunder
by NYSE LLC to NYSE Regulation to fulfill the duties, responsibilities and
obligations of NYSE LLC under the NYSE LLC’s registration as a self-regulatory
organization under the Exchange Act;

(iv) Tax Returns of NYSE Regulation or any of its Affiliates (and related
workpapers);

 

12



--------------------------------------------------------------------------------

(v) all unpaid accounts, notes and other receivables in favor of NYSE Regulation
or any of its Affiliates with respect to the conduct of the Transferred
Operations prior to Closing, together with all collateral security therefor;

(vi) all rights of any NYSE Company to any refunds, deposits, rights of setoff,
and rights of recoupment accruing or otherwise arising prior to the Closing;

(vii) all prepaid expenses (including prepaid rent for the Leased Real Property)
related to the Transferred Operations, except for those prepaid expenses set
forth on Schedule 2.01(a);

(viii) the goodwill of any NYSE Company relating to the Transferred Operations;

(ix) assets not primarily used in the Transferred Operations;

(x) all refunds or credits of Excluded Taxes;

(xi) all other assets listed in Schedule 2.01(b);

(xii) any and all rights, claims or interests, of whatsoever kind, as
Intellectual Property or otherwise, in or to the terms “NYSE”, “NYSE Regulation”
and any variations or derivatives thereof, whether alone or in combination with
any other words, designs or trade dress; and

(xiii) any and all records relating to personnel who are not Transferred
Employees.

SECTION 2.02. Assumption and Exclusion of Liabilities. (a) Upon the terms and
subject to the conditions of this Agreement, at the Closing, NASD shall assume,
and shall pay, perform and discharge when due, all Liabilities to the extent
related to the Transferred Operations, including those Liabilities that are
listed on Schedule 2.02(a) (the “Assumed Liabilities”).

(b) Notwithstanding anything in Section 2.02(a), NYSE Regulation shall retain,
and shall be responsible for paying, performing and discharging when due, and
NASD shall not assume or have any responsibility for, those Liabilities that are
listed on Schedule 2.02(b) (the “Excluded Liabilities”).

SECTION 2.03. Transfer Price. (a) Subject to the adjustments set forth in
Section 2.07, the purchase price (the “Transfer Price”) for the Transferred
Assets shall be the aggregate amount of (i) the Net Book Value, (ii) the
assumption of the Assumed Liabilities and (iii) $35,300,000.

(b) On the second Business Day prior to the Closing Date, NYSE Regulation shall
deliver to NASD (i) NYSE Regulation’s good faith estimated amount of the Net
Book Value (such estimated amount, the “Estimated Net Book Value”), which shall
be prepared in accordance with the methodologies to be used in the determination
of the Net Book Value, and

 

13



--------------------------------------------------------------------------------

(ii) reasonably detailed information supporting such estimate to allow NASD to
verify the Estimated Net Book Value. NYSE Regulation shall promptly cooperate
with NASD to provide any additional information reasonably requested by NASD to
allow NASD to verify the Estimated Net Book Value.

SECTION 2.04. Closing. (a) Subject to the terms and conditions of this
Agreement, the purchase of the Transferred Assets and the assumption of the
Assumed Liabilities contemplated by this Agreement shall take place at a closing
(the “Closing”) to be held at the offices of Wachtell, Lipton, Rosen & Katz, 51
West 52nd Street, New York, New York at 10:00 A.M. New York time on (i) the
fifth Business Day following the satisfaction or waiver of all conditions to the
obligations of the parties set forth in Article VII (other than those conditions
that by their nature cannot be satisfied until the Closing, but subject to
satisfaction or waiver thereof at the Closing) or (ii) such other date or at
such other time as the parties may mutually agree upon in writing (the date on
which the Closing takes place being the “Closing Date”).

(b) As part of, and simultaneously with, the Closing, NASD shall file the
Amended Certificate of Incorporation with the Secretary of State of Delaware and
shall change its name to Financial Industry Regulatory Authority. Effective upon
such filing, the Amended Certificate of Incorporation shall become the
certificate of incorporation of Financial Industry Regulatory Authority until
thereafter amended as provided by Law or the Amended Certificate of
Incorporation.

(c) Effective as of the Closing Date, the Amended Bylaws shall become the bylaws
of Financial Industry Regulatory Authority until thereafter amended as provided
by Law, the Amended Certificate of Incorporation and the Amended Bylaws.

SECTION 2.05. Closing Deliveries by Parent and/or NYSE Regulation. At the
Closing, Parent and/or NYSE Regulation shall deliver or cause to be delivered to
NASD:

(a) executed counterparts of each of the Ancillary Agreements;

(b) a receipt for the Transfer Price (including, for the avoidance of doubt, the
Estimated Net Book Value);

(c) a certificate of a duly authorized officer of each of Parent and NYSE
Regulation certifying as to the matters set forth in Section 7.02(a); and

(d) for each of Parent and NYSE Regulation, a certificate of non-foreign status
substantially in the form of the sample certification set forth in section
1.1445-2(b)(2)(iv)(B) of the Regulations.

SECTION 2.06. Closing Deliveries by NASD. At the Closing, NASD shall deliver to
NYSE Regulation and Parent:

(a) executed counterparts of each of the Ancillary Agreements;

 

14



--------------------------------------------------------------------------------

(b) the Transfer Price (including, for the avoidance of doubt, the Estimated Net
Book Value) by wire transfer in immediately available funds to the Transfer
Price Bank Account;

(c) a certificate of a duly authorized officer of NASD certifying as to the
matters set forth in Section 7.01(a).

(d) a copy of the Amended Certificate of Incorporation as filed with and
certified by the Delaware Secretary of State; and

(e) a copy of the Amended Bylaws, certified as such by an officer of NASD.

SECTION 2.07. Post-Closing Adjustment of Transfer Price; Net Book Value. The
amount of Net Book Value shall be finalized as specified in this Section 2.07:

(a) Following the Closing Date, NASD may dispute one or more of the amounts of
the Estimated Net Book Value, but only on the basis that the amount reflected as
the Estimated Net Book Value was not arrived at in accordance with the Specified
Accounting Principles or was arrived at based on mathematical or clerical error;
provided, however, that NASD shall have notified NYSE Regulation in writing of
such dispute within 60 days of the Closing Date. In the event NASD timely
delivers such an objection notice pursuant to this Section 2.07, NASD and NYSE
Regulation shall attempt to reconcile their differences, and any resolution by
them as to any disputed amount shall be final, binding and conclusive on the
parties hereto. If NASD and NYSE Regulation are unable to reach a resolution
with such effect within 30 Business Days after the receipt by NYSE Regulation of
NASD’s written notice of dispute, NASD and NYSE Regulation shall submit the
items remaining in dispute for resolution to Grant Thornton LLP (or, if such
firm shall decline or is unable to act or is not, at the time of such
submission, independent of the NYSE Companies and NASD, to another nationally
recognized independent accounting firm mutually acceptable to NYSE Regulation
and NASD) (either Grant Thornton LLP or such other nationally recognized
independent accounting firm being the “Independent Accounting Firm”), which
shall, within 30 Business Days after such submission, determine and report to
NYSE Regulation and NASD upon such remaining disputed items, and such report
shall be final, conclusive and binding on the parties hereto. The fees and
disbursements of the Independent Accounting Firm shall be allocated between NYSE
Regulation and NASD in the same proportion that the aggregate amount of such
remaining disputed items so submitted to the Independent Accounting Firm that is
unsuccessfully disputed by each such party (as finally determined by the
Independent Accounting Firm) bears to the total amount of such remaining
disputed items so submitted. In acting under this Agreement, the Independent
Accounting Firm shall be entitled to the privileges and immunities of
arbitrators.

(b) Transfer Price Adjustment. The Estimated Net Book Value shall be deemed
final for the purposes of this Section 2.07 upon the earliest of (x) the failure
of NASD to notify NYSE Regulation of a dispute within 60 days of the Closing
Date, (y) the resolution of all disputes, pursuant to this Section 2.07, by NASD
and NYSE Regulation, and (z) the resolution of all disputes, pursuant to
Section 2.07, by the Independent Accounting Firm (as so finalized, the “Final
Net Book Value”). Within three Business Days of the Net Book Value being deemed
final, a payment shall be made as follows:

(i) In the event that the Estimated Net Book Value exceeds the Final Net Book
Value, then Parent and/or NYSE Regulation shall pay the amount of such excess to
NASD by wire transfer in immediately available funds to an account designated by
NASD.

 

15



--------------------------------------------------------------------------------

(ii) In the event that the Final Net Book Value exceeds the Estimated Net Book
Value, then NASD shall pay the amount of such excess to NYSE Regulation or a
designated affiliate by wire transfer in immediately available funds to the
Transfer Price Bank Account or other bank account designated by NYSE Regulation.

NYSE Regulation and NASD shall allocate the cash consideration set forth in
clause (i) of Section 2.03(a) of this Agreement among those Transferred Assets
set forth on the balance sheet of one of the NYSE Companies and sold pursuant to
this Agreement based on their relative Net Book Values and the aggregate
consideration set forth in clauses (ii) and (iii) of Section 2.03(a) of this
Agreement among any transferred Class VI or Class VII assets in accordance with
Section 1060 of the Code (the “Allocation”). Each of NYSE Regulation and NASD
agree to timely file, or to cause to be timely filed, Internal Revenue Service
Form 8594 (or any comparable form under state, local, or foreign tax law) and
any required attachments thereto in accordance with the Allocation. Except to
the extent otherwise required pursuant to a “determination”, as defined under
Section 1313(a) of the Code (or any comparable provision of state, local or
foreign law), neither NYSE Regulation nor NASD shall take, or shall permit its
Affiliates to take, a tax position (whether on a Tax Return or otherwise) that
is inconsistent with the allocation reflected in the Allocation.

SECTION 2.08. Closing Statement of Receivables and Payables. (a) As promptly as
practicable, but in any event within 45 calendar days following the Closing,
Parent shall deliver to NASD a Closing Statement (the “Closing Statement”)
setting forth (i) all unpaid accounts, notes and other receivables in favor of
NYSE Regulation or any of its Affiliates with respect to the conduct of the
Transferred Operations as of the Closing, together with all collateral security
therefor (collectively, the “Retained Receivables”), and (ii) all payables
arising out of or relating to goods or services received by the Transferred
Operations as of the Closing and any other Liabilities Known to NYSE that are
not otherwise included on Schedule 2.02(b) and that would be required to be
included on a balance sheet as of the Closing in accordance with GAAP
(collectively, the “Retained Payables”).

(b) Disputes. (i) Subject to clause (ii) of this Section 2.08(b), the Closing
Statement delivered by NYSE Regulation to NASD shall be final, conclusive and
binding on the parties hereto.

(ii) NASD may dispute any amounts or items reflected on the Closing Statement;
provided, however, that NASD shall have notified NYSE Regulation in writing of
such dispute within 60 days of receipt of the Closing Statement. In the event
NASD timely delivers such an objection notice pursuant to this Section 2.08,
NASD and NYSE Regulation shall attempt to reconcile their differences, and any
resolution by them as to any disputed item or amount shall be final, binding and
conclusive on the parties hereto. If NASD and NYSE Regulation are unable to
reach a resolution with such effect within 30 Business Days after the

 

16



--------------------------------------------------------------------------------

receipt by NYSE Regulation of a written notice of dispute, NASD and NYSE
Regulation shall submit the items remaining in dispute for resolution to the
Independent Accounting Firm, which shall, within 30 Business Days after such
submission, determine and report to NYSE Regulation and NASD upon such remaining
disputed items or amounts, and such report shall be final, conclusive and
binding on the parties hereto. The fees and disbursements of the Independent
Accounting Firm shall be allocated between NYSE Regulation and NASD in the same
proportion that the aggregate amount of such remaining disputed items or amounts
so submitted to the Independent Accounting Firm that is unsuccessfully disputed
by each such party (as finally determined by the Independent Accounting Firm)
bears to the total amount of such remaining disputed items or amounts so
submitted. In acting under this Agreement, the Independent Accounting Firm shall
be entitled to the privileges and immunities of arbitrators.

(c) Adjustment. The Closing Statement shall be deemed final for the purposes of
this Section 2.08 upon the earliest of (x) the failure of NASD to notify NYSE
Regulation of a dispute within 60 days of the Closing Date, (y) the resolution
of all disputes, pursuant to Section 2.08(b)(ii), by NASD and NYSE Regulation,
and (z) the resolution of all disputes, pursuant to Section 2.08(b)(ii), by the
Independent Accounting Firm. Within three Business Days of the Closing Statement
being deemed final, the following adjustments shall be made:

(i) In the event that items or amounts initially listed as Retained Receivables
are finally determined not to be Retained Receivables, such items or amounts
shall no longer be Excluded Assets and to the extent any amount determined to no
longer be a Retained Receivable has been received by NYSE Regulation, any of its
Affiliates or any of their designees, Parent and/or NYSE Regulation shall pay
such amount to NASD by wire transfer in immediately available funds.

(ii) In the event that items or amounts not initially listed as Retained
Payables are finally determined to be Retained Payables, such items or amounts
shall become Excluded Liabilities and to the extent any amount determined to be
a Retained Payable has been paid by NASD, any of its Affiliates or any of their
designees, Parent and/or NYSE Regulation shall pay NASD such amount to by wire
transfer in immediately available funds; provided, however, neither Parent nor
NYSE Regulation shall be liable for any amounts paid by NASD, any of its
Affiliates or any of their designees to the extent such amounts are interest
charges or penalties for late payment or nonpayment.

(iii) In the event that items or amounts not initially listed as Retained
Receivables are finally determined to be Retained Receivables, such items or
amounts shall become Excluded Assets and to the extent any amount determined to
be a Retained Receivable has been received by NASD, any of its Affiliates or any
of their designees, NASD shall pay such amount to NYSE Regulation by wire
transfer in immediately available funds.

(iv) In the event that items or amounts initially listed as Retained Payables
are finally determined not to be Retained Payables, such items or amounts shall
become Assumed Liabilities and to the extent any amount determined not to be a
Retained Payable has been paid by NYSE Regulation, any of its Affiliates or any
of their

 

17



--------------------------------------------------------------------------------

designees, NASD shall pay NYSE Regulation such amount to by wire transfer in
immediately available funds; provided, however, NASD shall be not liable for any
amounts paid by NYSE Regulation, any of its Affiliates or any of their designees
to the extent such amounts are interest charges or penalties for late payment or
nonpayment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF PARENT AND NYSE REGULATION

As an inducement to NASD to enter into this Agreement, Parent and NYSE
Regulation hereby represent and warrant to NASD that, except as set forth in the
Disclosure Schedule, as of the date hereof:

SECTION 3.01. Organization, Authority and Qualification. Parent is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware and has all necessary corporate power and authority to enter into this
Agreement and the Ancillary Agreements to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. NYSE Regulation is an indirectly wholly-owned
subsidiary of Parent and a not-for-profit corporation duly incorporated, validly
existing and in good standing under the laws of New York and has all necessary
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. All corporate
acts and proceedings, including the approval by the respective board of
directors of the applicable NYSE Companies, required to be taken to authorize
the execution, delivery and performance by the applicable NYSE Companies of this
Agreement and the Ancillary Agreements to which they are a party and the
consummation by such NYSE Companies of the transactions contemplated hereby and
thereby have been duly and properly taken. This Agreement has been, and upon
their execution the Ancillary Agreements shall have been, duly executed and
delivered by the NYSE Companies that are parties thereto, and (assuming due
authorization, execution and delivery by NASD) this Agreement constitutes, and
upon their execution by the NYSE Companies that are parties thereto the
Ancillary Agreements shall constitute, legal, valid and binding obligations of
the NYSE Companies that are parties thereto, enforceable against the NYSE
Companies that are parties thereto in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency
(including all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at law or in equity).

SECTION 3.02. No Conflict. Assuming that all consents, approvals,
authorizations, filings, notifications and other actions described in
Section 3.03 have been obtained and all filings and notifications listed in
Section 3.03 of the Disclosure Schedule have been made and any applicable
waiting period has expired or been terminated, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the NYSE Companies
which are parties thereto do not and will not (a) violate, conflict with or
result in the breach of any provision of the certificate of incorporation or
bylaws (or similar organizational

 

18



--------------------------------------------------------------------------------

documents) of such NYSE Companies, (b) conflict with or violate (or cause an
event which would reasonably be expected to have a Material Adverse Effect as a
result of) any Law or Governmental Order applicable to the Transferred
Operations, or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any Encumbrance on any of the Transferred
Assets under, any contract, agreement, arrangement, commitment or undertaking to
which any NYSE Company is a party or by which any of the Transferred Assets is
bound or affected, except, in the case of clause (c), to the extent that such
conflicts, breaches, defaults or other matters would not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.03. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and each Ancillary Agreement by the NYSE Companies
which are parties thereto do not and will not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
Governmental Authority, except (a) as described in Section 3.03 of the
Disclosure Schedule, (b) the adoption by NASD of NYSE LLC’s rule book insofar as
it relates to the Transferred Operations (other than arbitration rules and
disciplinary procedural rules), (c) the Allocation Plan, and (d) where the
failure to obtain such consent, approval, authorization or other order, or to
make such filing or notification, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04. Financial Information. (a) NYSE Regulation has delivered to NASD
true and complete copies of the unaudited statements of income of the
Transferred Operations for fiscal year ended December 31, 2006 and for the
quarter ended March 31, 2007 (the “Financial Statements”). The Financial
Statements (A) were prepared in accordance with the books of account and other
financial records of NYSE Regulation, (B) present fairly in all material
respects the results of the operations of the Transferred Operations as of the
dates thereof and for the periods covered thereby and (C) were prepared in
accordance with the Specified Accounting Principles.

(b) NYSE Regulation maintains proper and adequate internal accounting control to
provide adequate assurance regarding the reliability of financial reporting and
the preparation of the Financial Statements in accordance with GAAP and has not
become aware of any material weakness or significant deficiencies in internal
control over financial reporting.

SECTION 3.05. Absence of Undisclosed Liabilities. To NYSE’s Knowledge, there are
no Liabilities that are Assumed Liabilities and which have had or would
reasonably be expected to have a Material Adverse Effect.

SECTION 3.06. Acquired Assets. NYSE Regulation has notified NASD of any
capitalized assets (excluding capitalized software) acquired by any NYSE Company
on or after November 28, 2006 that are Transferred Assets under the terms of
this Agreement and for which consideration in excess of $1,000,000 in the
aggregate was paid.

 

19



--------------------------------------------------------------------------------

SECTION 3.07. Conduct in the Ordinary Course; Absence of Certain Changes. Except
as set forth in Section 3.07 of the Disclosure Schedule, since November 28, 2006
until the date of this Agreement, the Transferred Operations have been conducted
in the ordinary course of business and consistent with past practice. As
amplification and not limitation of the foregoing, except as set forth in
Section 3.07 of the Disclosure Schedule, since November 28, 2006 until the date
of this Agreement, NYSE Regulation has not:

(a) written down, written up (or failed to write down or write up in accordance
with GAAP) or revalued any of the Transferred Assets other than in the ordinary
course of business consistent with past practice and in accordance with GAAP;

(b) made any change in any method of financial accounting or financial
accounting practice or policy used by NYSE Regulation, other than changes
required by GAAP and set forth in Section 3.07(b) of the Disclosure Schedule;

(c) amended, terminated, cancelled or compromised any material claims of NYSE
Regulation (primarily related to the Transferred Operations) or waived any other
rights of substantial value to NYSE Regulation (primarily related to the
Transferred Operations);

(d) sold, transferred, leased, subleased, licensed or otherwise disposed of any
material properties or assets, real, personal or mixed (including leasehold
interests and intangible property) of NYSE Regulation (primarily used in the
Transferred Operations);

(e) made any capital expenditure or commitment for any capital expenditure
(excluding capitalized labor costs), in each case primarily relating to the
Transferred Operations, in excess of $1,000,000 in the aggregate, or failed to
make any material capital expenditure in accordance with NYSE Regulation’s
capital budget;

(f) (i) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable by NYSE
Regulation to any Transferred Employees, including any increase or change
pursuant to any Plan or (ii) established or increased or promised to increase
any benefits under any Plan, in either case (i) or (ii) except as required by
Law or any Plan or collective bargaining agreement or involving ordinary
increases consistent in all material respects with the past practices of NYSE
Regulation;

(g) entered into, amended or renewed (other than by its terms) any material
contract, agreement, arrangement or transaction primarily relating to the
Transferred Operations with any of its directors, officers, employees or
stockholder;

(h) except in the ordinary course of business and consistent with past practice,
entered into, amended or renewed (other than by its terms) any material
contract, agreement, arrangement or transaction primarily relating to the
Transferred Operations with any of its advisors or consultants;

(i) (i) abandoned, disclaimed, dedicated to the public, sold, assigned, or
granted any security interest in, to or under any Transferred Operations
Intellectual Property, Transferred Operations IP Agreements or Transferred
Operations IT Assets, including failing to perform or cause to be performed all
applicable filings, recordings

 

20



--------------------------------------------------------------------------------

and other acts or to pay or cause to be paid all required fees and Taxes to
maintain and protect its interest therein, (ii) granted to any third party any
license with respect to any Transferred Operations Intellectual Property, other
than in the ordinary course of business consistent with past practice,
(iii) developed, created or invented any Intellectual Property jointly with any
third party, other than in the ordinary course of business consistent with past
practice, or (iv) disclosed, or allowed to be disclosed, any secret or
confidential Transferred Operations Intellectual Property to any Person, other
than pursuant to valid and appropriate non-disclosure agreements in the ordinary
course of business consistent with past practice;

(j) suffered any Material Adverse Effect with respect to the Transferred
Operations; and

(k) agreed, whether in writing or otherwise, to take any of the actions
specified in this Section 3.07 or granted any options to purchase, rights of
first refusal, rights of first offer or any other similar rights or commitments
with respect to any of the actions specified in this Section 3.07, except as
expressly contemplated by this Agreement and the Ancillary Agreements.

SECTION 3.08. Litigation. Except as set forth in Section 3.08 of the Disclosure
Schedule, there are no actions, claims, suits, arbitrations, proceedings,
summons, subpoenas or prosecutions or, to NYSE’s Knowledge, inquiries or
investigations by or against any NYSE Company relating to the Transferred
Operations or affecting any of the Transferred Assets or pending before any
Governmental Authority (or, to NYSE’s Knowledge, threatened to be brought by or
before any Governmental Authority). None of the matters set forth in
Section 3.08 of the Disclosure Schedule has had or would reasonably be expected
to have a Material Adverse Effect. None of the NYSE Companies or the Transferred
Assets is subject to any Governmental Order (nor, to NYSE’s Knowledge, are there
any such Governmental Orders threatened to be imposed by any Governmental
Authority) which has had or would reasonably be expected to have a Material
Adverse Effect. Without limiting the foregoing, to NYSE’s Knowledge, no past or
current examination by the Commission’s Office of Compliance Inspections and
Examinations has become an enforcement investigation, and the Transferred
Operations are not subject to any undertaking or commitment to the Commission
that is not reflected in the written correspondence set forth in Section 3.08 of
the Disclosure Schedule.

SECTION 3.09. Books and Records. All books and records of NYSE Regulation used
primarily in the Transferred Operations have been made available to NASD and are
accurate and complete in all material respects. NYSE Regulation has maintained
all such books and records properly and in accordance with all material
requirements of applicable Law, including, if applicable, Rules 17a-1 and 17a-6
under the Exchange Act. The form and content of such books and records are
materially consistent with the books and records that have been used by the NYSE
Companies prior to the date hereof in their conduct of the Transferred
Operations.

SECTION 3.10. Compliance with Laws. (a) To NYSE’s Knowledge, (i) (A) NYSE
Regulation has managed the Transferred Operations in compliance with all Laws
and Governmental Orders of the Commission applicable to the Transferred
Operations, and

 

21



--------------------------------------------------------------------------------

(B) NYSE Regulation is not in violation of any such Law or Governmental Order,
and (ii) except as would not reasonably be expected to have a Material Adverse
Effect, (A) NYSE Regulation has managed the Transferred Operations in compliance
with all other Laws and Governmental Orders applicable to the Transferred
Operations, and (B) NYSE Regulation is not in violation of any such Law or
Governmental Order.

(b) Except as set forth in Section 3.10(b) of the Disclosure Schedule, no NYSE
Company has any pending or proposed rule filing relating primarily to the
Transferred Operations.

(c) Section 3.10(c) of the Disclosure Schedule lists each Governmental Order
(excluding rulemaking) from the past 10 years applicable to the NYSE Companies
(primarily related to the Transferred Operations) and no such Governmental Order
would reasonably be expected to affect the legality, validity or enforceability
of this Agreement, any Ancillary Agreement or the consummation of the
transactions contemplated hereby or thereby.

SECTION 3.11. Environmental and Other Permits and Licenses; Related Matters.
Except as would not reasonably be expected to have a Material Adverse Effect:

(a) To NYSE’s Knowledge, (x) the NYSE Companies (as relates primarily to the
Transferred Operations) are in compliance with all applicable Environmental Laws
and all Environmental Permits; and (y) all past noncompliance with Environmental
Laws or Environmental Permits has been resolved in a manner that will not result
in a change that will adversely effect the Transferred Operations use of the
Leased Real Property or result in any Assumed Liability.

(b) To NYSE’s Knowledge, there has been no Release of any Hazardous Material on
any of the Leased Real Property that requires any Remedial Action under
Environmental Law.

(c) To NYSE’s Knowledge, none of the NYSE Companies is conducting any Remedial
Action relating to any Release or threatened Release of any Hazardous Material
at the Leased Real Property.

(d) To NYSE’s Knowledge, there are currently no asbestos or toxic mold Claims
affecting the Leased Real Property.

(e) To NYSE’s Knowledge, there are no Environmental Claims pending against any
of the NYSE Companies relating primarily to the Transferred Operations or the
Leased Real Property.

SECTION 3.12. Material Contracts. (a) Section 3.12(a) of the Disclosure Schedule
lists each contract and agreement to which a NYSE Company is a party that is
primarily used in and material to the Transferred Operations (such contracts and
agreements, the “Material Contracts”), including:

(i) all material contracts, agreements and leases concerning the use, occupancy,
management or operation of any Leased Real Property to which a NYSE Company is a
party;

 

22



--------------------------------------------------------------------------------

(ii) all Transferred Operations IP Agreements;

(iii) all material contracts, agreements and leases relating to Tangible
Personal Property to which a NYSE Company is a party;

(iv) except for any contract, agreement, invoice, purchase order or other
arrangement that NASD will be billed for under the Transition Services
Agreement, each contract, agreement, invoice, purchase order and other
arrangement for the purchase of materials or personal property with any supplier
or for the furnishing of services relating primarily to the Transferred
Operations under the terms of which any NYSE Company: (A) was required to pay or
otherwise give consideration of more than $100,000 in the aggregate during the
calendar year ended December 31, 2006, or (B) is required to pay or otherwise
give consideration of more than $100,000 in the aggregate over the remaining
term of such contract;

(v) all broker, dealer, agency, market research, marketing and consulting
contracts and agreements to which any NYSE Company (primarily relating to the
Transferred Operations) is a party and which cannot be cancelled by such NYSE
Company without more than 30 days’ notice and without material penalty or
material further payment;

(vi) all management contracts and contracts with independent contractors or
consultants (or similar arrangements) to which any NYSE Company (primarily
relating to the Transferred Operations) is a party and which cannot be cancelled
by such NYSE Company without more than 30 days’ notice and without material
penalty or material further payment;

(vii) all contracts and agreements with any Governmental Authority to which any
NYSE Company (relating primarily to the Transferred Operations) is a party;

(viii) all contracts and agreements to which a NYSE Company is a party that
limit or purport to limit the ability of the Transferred Operations or NASD to
compete in any line of business or with any Person or in any geographic area or
during any period of time or solicit any Person;

(ix) all material contracts and agreements between or among any NYSE Company
(relating primarily to the Transferred Operations), on the one hand, and one or
more Affiliates of such NYSE Company, on the other hand; and

(x) all other contracts and agreements not made in the ordinary course of
business, which are material to the Transferred Operations, or the absence of
which would have a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

For purposes of this Section 3.12 and Sections 3.13, 3.14 and 3.15, the term
“lease” shall include any and all leases, subleases, sale/leaseback agreements
or similar arrangements.

(b) Except as would not reasonably be expected to have a Material Adverse Effect
or as disclosed on Schedule 3.12(b), as of the date hereof, (i) each Material
Contract (other than contracts that have expired or been terminated in
accordance with their terms prior to the date hereof) is valid, subsisting, in
full force and effect, binding upon the NYSE Companies party thereto and
enforceable against the other parties thereto in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
attesting the enforcement of creditors’ rights generally and by principles of
equity regardless of whether such enforceability is considered in a proceeding
in law or equity; (ii) none of the NYSE Companies party thereto is in material
breach of or default under any of the Material Contracts, nor to NYSE’s
Knowledge, is any other party to any Material Contract in material breach of or
default under such Material Contract, nor does any condition exist that, with or
without notice, lapse of time or the happening or occurrence of any other event,
would reasonably be expected to result in a material breach of or constitute a
default under any Material Contract; and (iii) none of the NYSE Companies party
thereto, nor to NYSE’s Knowledge, any other party, has repudiated any material
provision of any Material Contract or has been notified of termination,
cancellation, material breach or default under any Material Contract. Except to
the extent that any consents set forth in Section 3.03 of the Disclosure
Schedule are not obtained, the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements shall not adversely impact the
effectiveness of any Material Contract or result in any obligation to pay any
penalty. To NYSE’s Knowledge, (i) there are no pending disputes under any
Material Contract and (ii) no party to any such Material Contract has indicated
its desire to terminate or not to renew any such Material Contract. To NYSE’s
Knowledge, no counterparty to any Material Contract intends to cease, or has
indicated that it may cease, to do business with the Transferred Operations
after, or as a result of, the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements.

(c) NYSE Regulation has made available to NASD prior to the execution and
delivery of this Agreement true and complete copies of all Material Contracts.

(d) There is no contract, agreement or other arrangement granting any Person any
preferential right to purchase any material amount of the Transferred Assets
(other than in the ordinary course of business consistent with past practice).

SECTION 3.13. Intellectual Property. (a) To NYSE’s Knowledge, the operation of
the Transferred Operations as currently conducted, and the services provided by
the NYSE Companies in connection therewith, do not, and have not in the last
three (3) years, infringed, misappropriated or otherwise violated or conflicted
with the Intellectual Property rights of any other Person. No actions, claims,
suits, arbitrations, proceedings, summons, subpoenas or prosecutions or, to
NYSE’s Knowledge, inquiries or investigations by or against any NYSE Company
relating to the Transferred Operations or affecting any of the Transferred
Assets or pending before any Governmental Authority (or, to NYSE’s Knowledge,
threatened to be brought by or before any Governmental Authority) alleging any
of the foregoing, nor has any NYSE Company received any written notification
that a license under any other Person’s

 

24



--------------------------------------------------------------------------------

Intellectual Property is or may be required in the operation of the Transferred
Operations. To the NYSE’s Knowledge, no Person is engaging, or has engaged in
the last three (3) years, in any activity that infringes, misappropriates or
otherwise violates or conflicts with any Transferred Operations Intellectual
Property.

(b) To NYSE’s Knowledge, the NYSE Companies have the right to use the
Transferred Operations Intellectual Property and Transferred Operations IT
Assets in the operation of the Transferred Operations as currently conducted.
Except as set forth in Section 3.13(b) of the Disclosure Schedule, the
Transferred Operations Intellectual Property includes all Intellectual Property
primarily used in and necessary for the operation of the Transferred Operations
as currently conducted. Except as set forth in Section 3.13(b) of the Disclosure
Schedule, the Transferred Operations IT Assets include all IT Assets primarily
used in and necessary for the operation of the Transferred Operations as
currently conducted.

(c) To NYSE’s Knowledge, the NYSE Companies are the exclusive owners of all
right, title and interest in and to each item of Owned Intellectual Property,
free and clear of all Encumbrances except for Permitted Encumbrances, exclusive
licenses, and non-exclusive licenses not granted in the ordinary course of
business, or any obligation to grant any of the foregoing. To NYSE’s Knowledge,
the NYSE Companies have a valid license to use the Licensed Intellectual
Property in the operation of the Transferred Operations, subject only to the
terms of the Transferred Operations IP Agreements. To NYSE’s Knowledge, the
Owned Intellectual Property and the Licensed Intellectual Property is (i) valid,
subsisting and enforceable, and (ii) not subject to any outstanding Governmental
Order or agreement adversely affecting the NYSE Companies’ use thereof or rights
thereto, or that would reasonably be expected to impair the validity or
enforceability thereof. The Registered Owned Intellectual Property is currently
in compliance with any and all formal legal requirements necessary to record and
perfect the NYSE Companies’ interest therein and the chain of title thereof.
There are no actions, claims, suits, arbitrations, proceedings, summons,
subpoenas or prosecutions or, to NYSE’s Knowledge, inquiries or investigations
by or against any NYSE Company relating to the Transferred Operations, or
affecting any of the Transferred Assets or the Transferred Operations, pending,
asserted or, to the NYSE’s Knowledge, threatened (i) concerning the ownership,
validity, registerability, enforceability or use of, or licensed right to use,
any Transferred Operations Intellectual Property, or (ii) contesting or
challenging the ownership, validity, registerability or enforceability of, or
the NYSE Companies’ right to use, any Transferred Operations Intellectual
Property. Except as set forth on Section 3.13(c) of the Disclosure Schedule,
there are no material royalties, honoraria, fees or other payments payable by
the NYSE Companies to any Person for the purchase, license, sublicense or use of
any Transferred Operations Intellectual Property.

(d) The Transferred Operations IT Assets are adequate for, and operate and
perform in all material respects in accordance with their documentation and
functional specifications and otherwise as required in the operation of the
Transferred Operations as currently conducted. To NYSE’s Knowledge, the
Transferred Operations IT Assets have not materially malfunctioned or failed
within the past three (3) years and do not contain any viruses, worms, trojan
horses, bugs, faults or other devices, errors, contaminants or effects that
(i) significantly disrupt or materially adversely affect the functionality of
any Transferred Operations IT Assets or other Software or systems, except as
disclosed in their documentation, or

 

25



--------------------------------------------------------------------------------

(ii) are known to enable to assist any Person to access without authorization
any Transferred Operations IT Assets. The NYSE Companies have implemented
commercially reasonable backup, security and disaster recovery technology in the
Transferred Operations consistent with industry practices, and, to the NYSE’s
Knowledge, no Person has gained unauthorized access to any Transferred
Operations IT Assets. To NYSE’s Knowledge, except as set forth in Schedule
3.13(d), no Public Software has been incorporated into any of the Transferred
Operations IT Assets. The NYSE Companies possess source code for each version of
Transferred Operations Software that is (i) owned by the NYSE Companies, or
(ii) otherwise set forth on Schedule 3.13(d). All source code and other
documentation concerning such Transferred Operations Software has been
sufficiently documented to enable the NYSE Companies to understand, modify,
debug, enhance, compile, support and otherwise utilize all aspects of software
to which it pertains, without reference to other sources of information. No such
source code has been delivered or licensed or is subject to any source code
escrow or assignment obligation by the NYSE Companies to any other Person other
than NASD. The NYSE Companies have obtained all approvals necessary for
exporting the Transferred Operations IT Assets outside the United States and
importing the Transferred Operations IT Assets into any country in which the
Transferred Operations IT Assets are currently sold, licensed for use or
otherwise distributed, and all such approvals are, and shall continue to be
following the Closing for the benefit of NASD, valid, current and in full force
and effect.

(e) The NYSE Companies have taken commercially reasonable measures to maintain
the confidentiality and value of all confidential Transferred Operations
Intellectual Property, including the source code for any Transferred Operations
Software. To NYSE’s Knowledge, no confidential Transferred Operations
Intellectual Property has been disclosed by the NYSE Companies to any Person
except pursuant to valid and appropriate non-disclosure and/or license
agreements that have not been breached. To NYSE’s Knowledge, no employee,
independent contractor or agent of the NYSE Companies is in default or breach of
any term of any employment agreement, non-disclosure agreement, assignment of
invention agreement or similar agreement or contract relating to the protection,
ownership, development, use or transfer of Transferred Operations Intellectual
Property or any other Intellectual Property. To NYSE’s Knowledge, to the extent
that any Transferred Operations Intellectual Property belonging to or used or
intended to be used in the operation of the Transferred Operations has been
conceived, developed or created for any NYSE Company by any other Person, such
NYSE Company has executed valid and enforceable written agreements with such
Person with respect thereto granting the right and license to use or
transferring to such NYSE Company the entire and unencumbered right, title and
interest therein and thereto by operation of law or by valid written assignment.

(f) To NYSE’s Knowledge, the operation of the Transferred Operations IT Assets
by or on behalf of the Transferred Operations, the content thereof, and the use,
collection, storage and dissemination of data in connection therewith or
otherwise in the Transferred Operations, have not violated, and does not
violate, any applicable Laws or any Person’s right of privacy or publicity. The
NYSE Companies maintain and comply with adequate privacy and data securities
policies and practices concerning their receipt of data via any Internet and
intranet websites owned or operated by the NYSE Companies primarily in the
Transferred Operations. No actions, claims, suits, arbitrations, proceedings,
summons, subpoenas or prosecutions or, to NYSE’s Knowledge, inquiries or
investigations by or against any NYSE Company relating to the

 

26



--------------------------------------------------------------------------------

Transferred Operations, or affecting any of the Transferred Assets or the
Transferred Operations, are pending, asserted or, to the NYSE’s Knowledge,
threatened against any NYSE Company alleging a violation of any Person’s
privacy, personal or confidentiality rights under any such applicable Laws,
rules, policies or procedures, and, to NYSE’s Knowledge, no valid basis exists
for any such Action. To NYSE’s Knowledge, except as set forth on Section 3.13(f)
of the Disclosure Schedule, the negotiation, execution and consummation of the
transactions contemplated by the Acquisition Documents, and any disclosure
and/or transfer of information in connection therewith, will not breach or
otherwise cause any violation of any such rules, policies or procedures or any
applicable Laws relating to privacy, data protection or the collection and/or
use of customer information or other personal or user data. With respect to all
personal and user data gathered or accessed in the course of the operation of
the Transferred Operations, the NYSE Companies have taken commercially
reasonable measures to protect such data against loss and unauthorized access,
use, modification, disclosure or other misuse, and, to the NYSE’s Knowledge,
there has been no unauthorized access to or other misuse of such data.

(g) Except as set forth in Section 3.13(g) of the Disclosure Schedule,
Consummation of the transactions contemplated by the Acquisition Documents will
not result in (i) the grant of any license under or creation of any Encumbrance
on any Transferred Operations Intellectual Property or, to NYSE’s Knowledge, any
Intellectual Property that is owned by or licensed to NASD or any of its
Affiliates prior to the Closing, or (ii) NASD or any of its Affiliates being
bound by, or subject to, any non-compete obligation, covenant not to sue, or
other similar restriction on the operation or scope of its business.

SECTION 3.14. Real Property. (a) The NYSE Companies do not own any real property
that is primarily used in the Transferred Operations.

(b) Except as described in Section 3.14(b) of the Disclosure Schedule, none of
the NYSE Companies has received any notice of any material violation of any Law
(including any building, planning or zoning law) relating to any of the Leased
Real Property. NYSE Regulation has made available to NASD true, legible and
complete copies of the lease for each Leased Real Property, together with all
amendments, modifications, supplements, exhibits, schedules, side letters,
addenda and restatements thereto and thereof. Except as described in
Section 3.14(b) of the Disclosure Schedule, the NYSE Companies are in peaceful
and undisturbed possession of each Leased Real Property, and there are no
contractual or legal restrictions that preclude or restrict the ability to use
the Leased Real Property for the purposes for which it is currently being used.
To NYSE’s Knowledge, there are no material latent defects or material adverse
physical conditions affecting the Leased Real Property. The NYSE Companies have
not leased any portion of the Leased Real Property to any other Person and, to
NYSE’s Knowledge, no other Person has any rights to the use, occupancy or
enjoyment thereof pursuant to any lease, license, occupancy or other agreement,
nor has any of the NYSE Companies assigned its interest under any lease for any
of the Leased Real Property to any third party.

(c) Section 3.14(c) of the Disclosure Schedule sets forth a true and complete
list of all leases for each Leased Real Property. With respect to each such
lease, the NYSE Companies have not exercised or given any notice of exercise of,
nor has any lessor or landlord exercised or received any notice of exercise by a
lessor or landlord of, any option, right of first

 

27



--------------------------------------------------------------------------------

offer or right of first refusal contained in any such lease, including any such
option or right pertaining to purchase, expansion, renewal, extension or
relocation that affect the Leased Real Property (collectively, “Options”).

(d) There are no condemnation proceedings or eminent domain proceedings of any
kind pending or, to NYSE’s Knowledge, threatened against the Leased Real
Property.

(e) (i) To NYSE’s Knowledge, all the Leased Real Property is occupied under a
valid and current certificate of occupancy or similar permit and (ii) the
transactions contemplated by this Agreement and the Ancillary Agreements will
not require the issuance of any new or amended certificate of occupancy.

(f) To NYSE’s Knowledge, any improvements thereon constructed by or on behalf of
the lessor thereunder, any NYSE Company or any other Person, were constructed in
compliance with all applicable Laws (including any building, planning or zoning
Laws) affecting such Leased Real Property, and do not violate or encroach upon
any Encumbrances or other applicable covenants, restrictions, agreements,
existing site plan approvals, zoning or subdivision regulations or urban
redevelopment plans as modified by any duly issued variances.

(g) The rental set forth in each lease of the Leased Real Property is the actual
rental being paid, and there are no separate agreements or understandings with
respect to the same.

SECTION 3.15. Tangible Personal Property. (a) Section 3.15(a) of the Disclosure
Schedule sets forth a true and complete list of all leases (written or oral) for
all the material equipment, tools, supplies, furniture, fixtures, vehicles and
other tangible personal property primarily used in the Transferred Operations
(the “Tangible Personal Property”) and any and all material ancillary documents
pertaining thereto (including all amendments, consents and evidence of
commencement dates and expiration dates).

(b) The NYSE Companies have the full right to exercise any renewal options
contained in the leases pertaining to the Tangible Personal Property on the
terms and conditions contained therein and upon due exercise would be entitled
to enjoy the use of each item of leased Tangible Personal Property for the full
term of such renewal options.

SECTION 3.16. Assets. (a) The NYSE Companies own, lease or have the legal right
to use all the material properties and assets, including the Leased Real
Property and the Tangible Personal Property, used primarily in the Transferred
Operations. Except as would not reasonably be expected to have a Material
Adverse Effect, the NYSE Companies have title to, or, in the case of leased
Transferred Assets, valid and subsisting leasehold interests in, all the
Transferred Assets, free and clear of all Encumbrances, except Permitted
Encumbrances.

(b) The Transferred Assets, together with the rights in favor of NASD pursuant
to Article V of this Agreement (assuming compliance therewith by the NYSE
Companies and NASD) and the services being provided to NASD pursuant to the
Ancillary Agreements and the development work and Software referred to in
paragraph (c) of this Section 3.16 (but excluding the Specified Excluded
Assets), constitute all the properties, assets and rights necessary to conduct
the Transferred Operations immediately following the Closing in substantially
the same manner as the Transferred Operations were conducted immediately prior
to the Closing.

 

28



--------------------------------------------------------------------------------

(c) Subject to any development work by NASD, including the purchase of
commercially available prerequisite Software, necessary to cause the Transferred
Operations Software to operate on NASD’s operating environment, the properties,
assets and rights that are included in the Transferred Assets or provided to
NASD pursuant to the NASD Software License Agreement, together with the rights
in favor of NASD pursuant to Article V of this Agreement (assuming compliance
therewith by the NYSE Companies and NASD), include all the properties, assets
and rights necessary to move the Transferred Operations Software to, and operate
the Transferred Operations Software on, NASD’s operating environment for the
conduct of the Transferred Operations following the Closing in substantially the
same manner as the Transferred Operations were conducted prior to Closing. To
NYSE’s Knowledge, the NYSE Companies have made no material changes outside of
the ordinary course of business to the maintenance practices applicable to the
Transferred Assets as a whole since June 1, 2006.

(d) To NYSE’s Knowledge, immediately following the consummation of the
transactions contemplated by this Agreement (including Article V hereof) and the
execution of the instruments of transfer contemplated by this Agreement, NASD
will own, with valid title, or lease, under valid and subsisting leases, or
otherwise acquire the interests of the NYSE Companies in the Transferred Assets,
free and clear of any Encumbrances, other than Permitted Encumbrances or any
Encumbrances caused by or attributable to NASD’s ownership of the Transferred
Assets.

SECTION 3.17. Employee Benefit Matters. (a) Plans and Material Documents.
Section 3.17(a) of the Disclosure Schedule lists (i) all employee benefit plans
(as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) and all bonus, stock option, stock purchase,
restricted stock, incentive, deferred compensation, retiree medical or life
insurance, supplemental retirement, severance or other benefit plans, programs
or arrangements, and all employment, termination, severance or other contracts
or agreements, whether legally enforceable or not, to which NYSE Regulation is a
party, with respect to which NYSE Regulation has any obligation or which are
maintained, contributed to or sponsored by NYSE Regulation for the benefit of
any current or former employee, officer or director of NYSE Regulation who
performs or performed services with the Transferred Operations, (ii) each
employee benefit plan for which NYSE Regulation could incur liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated,
(iii) any plan in respect of which NYSE Regulation could incur liability under
Section 4212(c) of ERISA, and (iv) any contracts, arrangements or understandings
between NYSE Regulation or any of its Affiliates and any employee of NYSE
Regulation, including any contracts, arrangements or understandings relating to
the sale of the Transferred Assets (collectively, the “Plans”). NYSE Regulation
has furnished to NASD a complete and accurate copy of its vacation policy and a
written summary of its bonus plan.

(b) Absence of Certain Types of Plans. None of the Plans provides for the
payment of separation, severance, termination or similar benefits to any Person
who performs services for the Transferred Operations or obligates NYSE
Regulation to pay separation, severance, termination or similar benefits to any
such Person as a result of any transaction

 

29



--------------------------------------------------------------------------------

contemplated by this Agreement or as a result of a “change in control,” within
the meaning of such term under Section 280G of the Code. Neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby shall (i) increase any benefits otherwise payable to any
Person who performs or performed services for the Transferred Operations under
the Plans; or (ii) result in the acceleration of the time of payment or vesting
of any compensation or benefits to any Person who performs or performed services
for the Transferred Operations

SECTION 3.18. Labor Matters. Except as set forth in Section 3.18 of the
Disclosure Schedule, (a) NYSE Regulation is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by NYSE Regulation in the Transferred Operations, and currently there
are no organizational campaigns, petitions or other unionization activities
seeking recognition of a collective bargaining unit which would reasonably be
expected to affect the Transferred Operations; (b) there are no controversies,
strikes, slowdowns or work stoppages pending or, to the best knowledge of NYSE
Regulation after due inquiry, threatened between NYSE Regulation and any of its
employees employed in the Transferred Operations, and NYSE Regulation has not
experienced any such controversy, strike, slowdown or work stoppage within the
past three years; (c) NYSE Regulation has not breached or otherwise failed to
comply with the provisions of any collective bargaining or union contract, and
there are no grievances outstanding against NYSE Regulation under any such
agreement or contract which would reasonably be expected to have a Material
Adverse Effect; (d) there are no unfair labor practice complaints pending
against NYSE Regulation before the National Labor Relations Board or any other
Governmental Authority or any current union representation questions involving
employees of NYSE Regulation which would reasonably be expected to have a
Material Adverse Effect; (e) NYSE Regulation is currently in compliance with all
applicable Laws relating to the employment of labor, including those related to
wages, hours, and collective bargaining and is not liable for any arrears of
wages, penalties or other sums for failure to comply with any of the foregoing;
(f) NYSE Regulation has paid in full to all of its employees or adequately
accrued for in accordance with GAAP all wages, salaries, commissions, bonuses,
benefits and other compensation due to or on behalf of such employees; and
(g) there is no charge of discrimination in employment or employment practices,
for any reason, including age, gender, race, religion or other legally protected
category, which has been asserted or is now pending or threatened before the
United States Equal Employment Opportunity Commission, or any other Governmental
Authority in any jurisdiction in which NYSE Regulation has employed or currently
employs any Person in the Transferred Operations.

SECTION 3.19. Employees. Section 3.19 of the Disclosure Schedule sets forth a
complete and accurate list as of the date hereof of all employees whom NYSE
Regulation expects to transfer with the Transferred Operations to NASD (the
“Transferred Operations Employees”) together with the following information with
respect to each Transferred Operations Employee: (i) minimum guaranteed base
wage, salary or draw for 2007 and 2006; (ii) commissions earned during the
twelve months preceding the date hereof; (iii) most recently awarded bonus;
(iv) whether or not the Transferred Operations Employee is an “exempt employee”
for purposes of the Fair Labor Standards Act of 1938, as amended, and the
regulations promulgated thereunder; (v) in the case of each Transferred
Operations Employee who is not an “exempt employee,” such Transferred Operations
Employee’s hourly wage as in effect in 2007 and 2006; (vi) total compensation
for 2007 and 2006; (vii) title; (viii) date of hire

 

30



--------------------------------------------------------------------------------

and (ix) whether the Transferred Operations Employee is actively employed or is
on medical, disability, family or other leave of absence as of the date hereof.
Section 3.19 of the Disclosure Schedule shall be updated from time to time by
NYSE Regulation (but only after consultation with NASD) during the period
between the date hereof and the Closing Date.

SECTION 3.20. Taxes. The NYSE Companies have timely paid all Taxes , the
non-payment of which would result in a material Encumbrance (other than a
Permitted Encumbrance) on any Transferred Asset.

SECTION 3.21. Certain Business Practices. To NYSE’s Knowledge, none of the
Transferred Employees in their capacity as directors, officers, agents,
representatives or employees of one or more of the NYSE Companies has: (a) used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Transferred
Operations; (b) directly or indirectly, paid or delivered any fee, commission or
other sum of money or item of property, however characterized, to any finder,
agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States or any
other country, which is in any manner illegal under any Law of the United States
or any other country having jurisdiction; or (c) made any payment to any broker,
dealer, customer or supplier of any NYSE Company or any officer, director,
partner, employee or agent of any such broker, dealer, customer or supplier for
an unlawful reciprocal practice, or made any other unlawful payment or given any
other unlawful consideration to any such broker, dealer, customer or supplier or
any such officer, director, partner, employee or agent, in respect of the
Transferred Operations.

SECTION 3.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements based
upon arrangements made by or on behalf of a NYSE Company.

SECTION 3.23. Business Conduct. Except as set forth in Section 3.23 of the
Disclosure Schedule, NYSE Regulation has implemented all changes in business
practices recommended in writing to any NYSE Company or required by the
Commission (including the Office of Compliance Inspections and Examinations), or
required by the Government Accountability Office, Congress, a regulatory auditor
and any Governmental Authority investigating NYSE Regulation, or its counsel or
any other Person conducting an internal investigation related to the Transferred
Operations.

SECTION 3.24. No Other Representations or Warranties. Except as expressly
represented or warranted in this Agreement, none of the NYSE Companies makes any
representation or warranty whatsoever with regard to the Transferred Operations
or to any asset being sold to NASD or any liability or obligation being assumed
by NASD or as to any other matter or thing and none shall be implied at law or
in equity. Except for the representations and warranties contained in this
Article III, no NYSE Company or any of their respective agents, Affiliates or
representatives, nor any other Person, makes or shall be deemed to make any
representation or warranty to NASD, express or implied, at law or in equity and
NASD hereby disclaims any such representation or warranty whether by a NYSE
Company or any of its respective officers, directors, employees, agents or
representatives or any other Person with

 

31



--------------------------------------------------------------------------------

respect to the Transferred Operations, the Transferred Assets, the Excluded
Assets, the Assumed Liabilities or the Excluded Liabilities or the execution and
delivery of any of this Agreement or the transactions contemplated hereby,
notwithstanding the delivery or disclosure to NASD or any of its officers,
directors, employees, agents or representatives or any other Person of any
documentation or other information by any NYSE Company or any of such company’s
officers, directors, employees, agents or representatives or any other Person
with respect to any one or more of the foregoing. Except for the representations
and warranties contained in this Article III, NASD is acquiring the Transferred
Assets on an “AS IS, WHERE IS” basis.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF NASD

As an inducement to NYSE Regulation to enter into this Agreement, NASD hereby
represents and warrants to NYSE Regulation as follows:

SECTION 4.01. Organization and Authority. NASD is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all necessary corporate power and authority to enter into this Agreement
and the Ancillary Agreements to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. All corporate acts and proceedings, including
the approval by the board of directors and, as applicable, the members of NASD,
required to be taken to authorize the execution, delivery and performance by
NASD of this Agreement and the Ancillary Agreements and the consummation by NASD
of the transactions contemplated hereby and thereby have been duly and properly
taken. This Agreement has been, and upon their execution the Ancillary
Agreements to which NASD is a party shall have been, duly executed and delivered
by NASD, and (assuming due authorization, execution and delivery by NYSE
Regulation) this Agreement constitutes, and upon their execution the Ancillary
Agreements to which NASD is a party shall constitute, legal, valid and binding
obligations of NASD, enforceable against NASD in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency (including all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity).

SECTION 4.02. No Conflict. Assuming that all consents, approvals,
authorizations, filings, notifications and other actions described in
Section 4.03 have been obtained or made and any applicable waiting period has
expired or been terminated, the execution, delivery and performance by NASD of
this Agreement and the Ancillary Agreements to which it is a party do not and
will not (a) violate, conflict with or result in the breach of any provision of
the certificate of incorporation or bylaws (or similar organizational documents)
of NASD, (b) conflict with or violate (or adversely affect the ability of NASD
to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement or the Ancillary Agreements) any Law or
Governmental Order applicable to NASD, or (c) conflict with, or result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to

 

32



--------------------------------------------------------------------------------

others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any contract, agreement, arrangement, commitment
or undertaking to which NASD is a party, which would adversely affect the
ability of NASD to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or the Ancillary Agreements.

SECTION 4.03. Governmental Consents and Approvals. The execution, delivery and
performance by NASD of this Agreement and each Ancillary Agreement to which NASD
is a party do not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to any Governmental
Authority, except (a) approval by the Commission of (i) the Amended Bylaws,
(ii) the adoption by NASD of NYSE LLC’s rule book insofar as it relates to the
Transferred Operations (other than arbitration rules and disciplinary procedural
rules), and (iii) the Allocation Plan, (b) the filing and recordation of Amended
Certificate of Incorporation with the Secretary of State of Delaware and
(d) where the failure to obtain such consent, approval, authorization or other
order, or to make such filing or notification, would not reasonably be expected
to prevent or materially delay consummation of the transactions contemplated by
this Agreement, or otherwise prevent NASD from performing its obligations under
this Agreement.

SECTION 4.04. Litigation. No Action by or against NASD is pending or, to the
knowledge of NASD after due inquiry, threatened, which would prevent or
materially delay the consummation of the transactions contemplated this
Agreement, nor are there any judgments, decrees, or orders of any Governmental
Authority outstanding against NASD which have, or, if adversely determined,
could have, an adverse effect on the ability of NASD to carry out is obligations
under, and to consummate the transactions contemplated by, this Agreement or the
Ancillary Agreements.

SECTION 4.05. Brokers. Except for Houlihan Lokey Howard & Zukin, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of NASD. NASD shall be solely
responsible for payment of the fees and expenses of Houlihan Lokey Howard &
Zukin.

SECTION 4.06. Availability of Funds. NASD has sufficient cash or immediately
available lines of credit to enable it to pay the Transfer Price and otherwise
to consummate the transactions contemplated by this Agreement and the Ancillary
Agreements. NASD is an entity of substance and, from and after the Closing, will
have sufficient resources to satisfy the Assumed Liabilities as they become due.

SECTION 4.07. Compliance with Laws. NASD is in compliance with all rules and
regulations applicable to its business under applicable federal, state or
foreign law, except where the failure to so comply would not reasonably be
expected to have a material adverse affect on the ability of NASD to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement or the Ancillary Agreements.

SECTION 4.08. Permits; Licenses. Except where the failure to comply would not
reasonably be expected to have a material adverse affect on the ability of NASD
to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement or

 

33



--------------------------------------------------------------------------------

the Ancillary Agreements, NASD has all federal, state and local permits and
licenses necessary for the operation of the Transferred Operations and the
Transferred Assets in the manner and in the areas in which the Transferred
Operations and the Transferred Assets are presently being conducted, and all
such permits and licenses are valid and in full force and effect. NASD has not
knowingly engaged in any activity which would cause the revocation or suspension
of any such permit or license that would reasonably be expected to have a
material adverse affect on the ability of NASD to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement or the
Ancillary Agreements, and no action or proceeding looking to or contemplating
the revocation or suspension of any such permit or license that would reasonably
be expected to have such a result is pending or, to NASD’s knowledge,
threatened.

SECTION 4.09. Proxy Statement. Except for that information supplied by a NYSE
Company, NASD’s proxy statement, dated as of December 14, 2006 (the “Proxy
Statement”), did not, at (i) the time the Proxy Statement (or any amendment
thereof or supplement thereto) was first mailed to the members of NASD and
(ii) the time of the meetings of such members, contain any untrue statement of a
material fact or fail to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

SECTION 4.10. Member Approval. On January 19, 2007, the members of NASD
approved, by the affirmative vote of the requisite number of such members, the
Amended Bylaws.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Conduct of Transferred Operations Prior to the Closing. NYSE
Regulation covenants and agrees that, except as described in Section 5.01(a) of
the Disclosure Schedule, between the date hereof and the Closing, NYSE
Regulation shall not conduct the Transferred Operations other than in the
ordinary course of business consistent with past practice. Without limiting the
generality of the foregoing, except as described in Section 5.01(a) of the
Disclosure Schedule, NYSE Regulation shall (as it relates primarily to the
Transferred Operations) (i) not materially shorten or materially lengthen the
customary payment cycles for any of its payables or receivables; (ii) use its
reasonable best efforts to (A) keep available to NASD the services of the
Transferred Operations Employees and (B) continue in full force and effect
without material modification all existing policies or binders of insurance
currently maintained in respect of the Transferred Operations; (iii) pay all
rental (whether denominated base rental, additional rental or otherwise), fees,
expenses, royalties or other payment obligations with respect to the use of any
Leased Real Property, Tangible Personal Property and Licensed Intellectual
Property and exercise, but only after notice to NASD and receipt of NASD’s prior
written approval (not to be unreasonably withheld or delayed), any rights of
renewal pursuant to the terms of any of the leases for any of the Leased Real
Property, Tangible Personal Property and Licensed Intellectual Property which by
their terms would otherwise expire; (iv) not engage in any practice, take any
action, fail to take any action or enter into any transaction which would
reasonably be expected to cause any representation or warranty of any NYSE
Company to be

 

34



--------------------------------------------------------------------------------

untrue or result in a breach of any covenant made by any NYSE Company in this
Agreement; and (v) not do or fail to do, as applicable, any of the things
specified in the second sentence of Section 3.07.

SECTION 5.02. Access to Information. (a) Subject to Section 5.03, from the date
hereof until the Closing, upon reasonable notice, and to the extent permitted by
Law, the NYSE Companies shall cause their respective officers, directors,
employees, agents, representatives, accountants and counsel to: (i) afford the
officers, employees, agents, accountants, counsel, financing sources and
representatives of NASD reasonable access, during normal business hours, to the
offices, properties, other facilities, officers and employees, books and records
of the NYSE Companies relating primarily to the Transferred Operations,
(ii) furnish to the officers, employees, agents, accountants, counsel, financing
sources and representatives of NASD such additional financial and operating data
and other information relating primarily to the Transferred Operations (or
legible copies thereof) as NASD may from time to time reasonably request and
(iii) to reasonably cooperate with NASD in its preparation to integrate the
Transferred Operations at no cost to NYSE Regulation or its Affiliates;
provided, however, that (x) none of the foregoing shall interfere with the
ordinary business operations of the NYSE Companies, (y) no NYSE Company is
required to provide any information to the extent restricted from doing so by
applicable Law or any contract and (z) the applicable NYSE Company may redact
those portions of books and records that do not primarily relate to the
Transferred Operations (except to the extent that any such redaction would
render the information pertaining to the Transferred Operations misleading or
materially incomplete). Any information provided, or caused to be provided, by
any NYSE Company pursuant to this Section 5.02(a) shall be subject to the terms
of the Confidentiality and Non-Disclosure Agreement, dated as of July 25, 2006
by and between Parent and NASD (the “Confidentiality Agreement”).

(b) In order to facilitate the resolution of any claims made by or against or
incurred by NYSE Regulation prior to the Closing or for any other reasonable
purpose, for a period of seven years after the Closing or such longer period as
may be required by Law, NASD shall (i) retain the books and records relating to
the Transferred Operations in its possession relating to periods prior to the
Closing in a manner reasonably consistent with the prior practice of NASD and in
accordance with all requirements of Law, including Rules 17a-1 and 17a-6 under
the Exchange Act, (ii) upon reasonable notice, afford the officers, employees,
agents and representatives of NYSE Regulation reasonable access (including the
right to make, at NYSE Regulation’s expense, photocopies), during normal
business hours, to such books and records.

(c) In order to facilitate the resolution of any claims made by or against or
incurred by NASD after the Closing or for any other reasonable purpose, for a
period of seven years after the Closing or such longer period as may be required
by Law, NYSE Regulation shall (i) retain the books and records in its possession
which relate to the Transferred Operations for periods prior to the Closing, in
a manner reasonably consistent with the prior practice and in accordance with
all requirements of Law, including Rules 17a-1 and 17a-6 under the Exchange Act,
and (ii) upon reasonable notice, afford the officers, employees, agents and
representatives of NASD reasonable access (including the right to make
photocopies, at NASD’s expense), during normal business hours, to such books and
records.

 

35



--------------------------------------------------------------------------------

SECTION 5.03. Confidentiality. For a period of two (2) years following the date
of this Agreement, Parent agrees to, and shall use its reasonable best efforts
to cause the NYSE Companies, its agents, representatives, Affiliates, employees,
officers and directors to, treat and hold all non-public information relating to
the Transferred Operations as Confidential Information as defined in and subject
to the Confidentiality Agreement. The Confidentiality Agreement shall terminate
on the second anniversary of this Agreement.

SECTION 5.04. Regulatory and Other Authorizations; Notices and Consents.
(a) Each of the parties hereto shall use its reasonable best efforts to obtain
all authorizations, consents, orders and approvals of all Governmental
Authorities and officials that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and the Ancillary Agreements and will cooperate fully with the other parties in
promptly seeking to obtain all such authorizations, consents, orders and
approvals. Subject to applicable law and the instructions of any Governmental
Authority, NASD and NYSE Regulation shall keep each other appraised of the
status of matters relating to the completion of the transactions contemplated by
this Agreement, including promptly furnishing the other with copies of notices
or other communications received by any NYSE Company or NASD, as the case may
be, or any or their respective Subsidiaries, from any third party and/or any
Governmental Authority with respect to such transactions.

(b) Each of the parties shall promptly keep the other party apprised of the
status of material matters relating to the consummation of the transactions
contemplated hereby, including:

(i) any notice or other communication from any Person alleging that the consent
of such Person was required in connection with the transactions contemplated by
this Agreement;

(ii) any written notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and

(iii) any action, claim, suit, arbitration, proceeding, summons, subpoena or
prosecution or, to its knowledge (but, in the case of the NYSE Companies, to the
NYSE’s Knowledge) inquiries or investigations commenced, or, to its knowledge
(but, in the case of the NYSE Companies, to the NYSE’s Knowledge), any of the
foregoing that are threatened, against, relating to or involving or otherwise
affecting any other party or any of such other party’s Affiliate that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.08 or Section 4.04 or that relate to the
consummation of the transactions contemplated by this Agreement.

(c) NYSE Regulation shall use its reasonable best efforts to negotiate and
obtain any and all waivers, permits, approvals, consents, licenses or
sublicenses (including from the parties to the Material Contracts listed on
Section 3.12(a) of the Disclosure Schedule) that may be required in connection
with the transactions contemplated by the Acquisition Documents; provided that,
in the event and to the extent that NYSE Regulation is unable to obtain prior to
the Closing any such required waivers, permits, approvals, consents, licenses or
sublicenses, it shall (i) obtain commercially reasonable substitutes, (ii) use
its reasonable best

 

36



--------------------------------------------------------------------------------

efforts to provide or cause to be provided to NASD the benefits of any such
contract, (iii) cooperate in any arrangement commercially reasonable and lawful
that is designed to provide such benefits to NASD, and (iv) enforce for the
account of NASD any rights of arising from such contracts that NASD directs to
be enforced. For the avoidance of doubt, any expenses, fees, liabilities or
costs (other than caused by the gross negligence or willful misconduct of a NYSE
Company) incurred in connection with any of the foregoing, including in
connection with obtaining such waivers, permits, approvals, consents, licenses
or sublicenses and/or providing such commercially reasonable substitutes, or
obtaining any of the foregoing in connection with the provision of services
under the Transition Services Agreement, or any expenses, fees, liabilities or
costs (other than caused by the gross negligence or willful misconduct of a NYSE
Company) incurred in connection with the absence of or failure to obtain (other
than due to the failure by any NYSE Company to comply with this Section 5.04(c))
any waiver, permit, approval, consent, license or sublicense in connection with
the transactions contemplated by this Agreement or the Transition Services
Agreement, shall be borne solely by NASD. For the avoidance of doubt, provided
that NYSE Regulation has complied with this Section 5.04, any failure by any
NYSE Company to deliver an asset at Closing due to the failure to obtain any
waiver, permit, approval, consent, license or sublicense shall not be a breach
of any of the Acquisition Documents.

(d) From and after the date hereof until the Closing, NYSE Regulation and NASD
shall use their respective reasonable best efforts, including by allocating
sufficient personnel and other resources, to identify all transition services
NASD requires in order to conduct the Transferred Operations on a fully
integrated basis after the Closing and to develop each Schedule to the
Transition Services Agreement.

SECTION 5.05. No Solicitation or Negotiation. The NYSE Companies and NASD agree
that, between the date of this Agreement and the earlier of (a) the Closing and
(b) the termination of this Agreement, none of the NYSE Companies, NASD or any
of their respective Affiliates, officers, directors, representatives or agents
shall (i) solicit, initiate, consider, encourage or accept any other proposals
or offers from any Person relating to any acquisition or purchase of all of the
Transferred Assets or (ii) participate in any discussions, conversations,
negotiations and other communications regarding, or furnish to any other Person
any information with respect to, or otherwise cooperate in any way with, assist
or participate in, or facilitate or encourage any effort or attempt by any other
Person to seek to do any of the foregoing. The NYSE Companies and NASD
immediately shall cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Persons conducted
heretofore with respect to any of the foregoing. The NYSE Companies, on the one
hand, and NASD, on the other hand, shall notify the other promptly if any such
proposal or offer, or any inquiry or other contact with any Person with respect
thereto, is made and shall, in any such notice, indicate in reasonable detail
the identity of the Person making such proposal, offer, inquiry or contact and
the terms and conditions of such proposal, offer, inquiry or other contact. The
NYSE Companies and NASD agree not to, without the prior written consent of the
other party (such consent not to be unreasonably withheld or delayed), release
any Person from, or waive any provision of, any confidentiality or standstill
agreement to which any NYSE Company or NASD, as applicable, is a party that
relates to the Transferred Assets.

 

37



--------------------------------------------------------------------------------

SECTION 5.06. Certain Intellectual Property Matters. (a) No later than two
(2) calendar days prior to the Closing, NYSE Regulation shall furnish to NASD a
true and complete list of all applicable filings, recordings and other acts, and
all fees, Taxes and other payments, that are required to be made within ninety
(90) days after Closing to maintain the validity and enforceability of the
Registered Owned Intellectual Property.

(b) Except as set forth in the Acquisition Documents, from and after the
Closing, neither NYSE Regulation nor any of its Affiliates shall use any of the
Transferred Operations Intellectual Property. For so long as NASD is in
compliance with the NASD Software License Agreement, Parent agrees, on its
behalf and on behalf of its Affiliates, that it shall not assert against NASD or
any of NASD’s Affiliates, employees, contractors or successors or assigns any
Transferred Operations Intellectual Property rights owned by, licensed to or
controlled by any NYSE Company or any of its Affiliates as of the Closing in
connection with the continued operation of the Transferred Operations following
the Closing.

SECTION 5.07. Bulk Transfer Laws. Each of NASD and Parent hereby waives
compliance by the other party with any applicable bulk sale or bulk transfer
laws of any jurisdiction in connection with the sale of the Transferred Assets
to NASD (other than any obligations of any NYSE Company with respect to the
application of the proceeds therefrom).

SECTION 5.08. Tax Cooperation and Exchange of Information. The NYSE Companies,
on the one hand, and NASD, on the other hand, shall provide each other with such
cooperation and information as either of them reasonably may request of the
other with respect to Tax matters. Any information obtained under this
Section 5.08 shall be kept confidential in accordance with Section 5.03, except
as may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in conducting an audit or other proceeding.

SECTION 5.09. Conveyance Taxes. NYSE Regulation, on the one hand, and NASD, on
the other hand, shall each be liable for and shall bear 50% of any Conveyance
Taxes imposed on the transfer of the Transferred Assets pursuant to this
Agreement. NYSE Regulation and NASD shall cooperate in the preparation and
filing of any Tax Returns with respect to Conveyance Taxes.

SECTION 5.10. Further Action. (a) Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement and the Ancillary Agreements to
which it is a party and consummate and make effective the transactions
contemplated hereby and thereby.

(b) For a period of 18 months following the Closing, the NYSE Companies shall
transfer, or cause to be transferred, any Omitted Assets to NASD or its
designated assignee, and NASD shall pay NYSE Regulation the amount equal to the
original purchase price less accumulated depreciation as of the Closing Date,
determined in accordance with the Specified Accounting Principles, of any such
Omitted Asset if the net book value of such asset was not included in the Final
Net Book Value. Pending such transfer, the NYSE Companies shall hold any Omitted
Assets and use its reasonable best efforts to provide to NASD or its designated

 

38



--------------------------------------------------------------------------------

assignee all of the benefits (including any amounts paid to such NYSE Companies
in respect thereof) associated with the ownership thereof, and such NYSE
Companies shall cause any Omitted Assets to be used or retained as may be
reasonably instructed by NASD. “Omitted Assets” means the following to the
extent not included in the Transferred Assets: (x) with respect to assets and
property other than Intellectual Property, IT Assets or any Specified Excluded
Asset, assets or property primarily used in the Transferred Operations; (y) with
respect to Intellectual Property or IT Assets other than any Specified Excluded
Asset, Intellectual Property or IT Assets primarily used in and necessary for
the Transferred Operations; and (z) any Material Contract other than any
Specified Excluded Asset. For the avoidance of doubt, provided that NYSE
Regulation has complied with this Section 5.10, any failure by any NYSE Company
to deliver an asset at Closing shall not be a breach of any of the Acquisition
Documents, provided that NYSE does not have Knowledge prior to Closing that such
asset is required to be transferred hereunder or such failure is (x)
unintentional or (y) due to any NYSE Company’s good faith belief prior to
Closing that such asset is not required to be transferred hereunder.

(c) For a period of 18 months following the Closing, NASD shall transfer, or
cause to be transferred, any Extra Assets to the NYSE Companies or their
designated assignee, and NYSE Regulation shall pay NASD the amount equal to the
original purchase price less accumulated depreciation as of the Closing Date,
determined in accordance with the Specified Accounting Principles, of any such
Extra Asset if the net book value of such asset was included in the Final Net
Book Value. Pending such transfer, NASD shall hold any Extra Assets and use its
reasonable best efforts to provide to the NYSE Companies or their designated
assignee all of the benefits (including any amounts paid to NASD in respect
thereof) associated with the ownership thereof, and NASD shall cause any Extra
Assets to be used or retained as may be reasonably instructed by the NYSE
Companies. “Extra Assets” means the following to the extent included in the
Transferred Assets: (w) with respect to assets and property other than
Intellectual Property and IT Assets, assets or property not primarily used in
the Transferred Operations; (x) with respect to Intellectual Property or IT
Assets, Intellectual Property or IT Assets not both (I) primarily used in, and
(II) necessary for, the Transferred Operations; (y) any contract that is not a
Material Contract; and (z) any Specified Excluded Asset.

(d) For a period of four years after the Closing, NASD and the NYSE Companies
shall reasonably cooperate with each other, at NASD’s expense and at no cost to
any NYSE Company, so that NASD and its Affiliates obtain the benefit of any
Software (other than Transferred Operations Software) owned by or licensed to
(during the term of such license) any of the NYSE Companies immediately prior to
the Closing and necessary for the conduct of the Transferred Operations
following the Closing in substantially the same manner as the Transferred
Operations were conducted immediately prior to Closing.

SECTION 5.11. Proration of Taxes and Certain Charges. (a) Except as otherwise
provided in Section 5.09, all Property Taxes levied with respect to the
Transferred Assets for any Straddle Period, whether imposed or assessed before
or after the Closing Date, shall be prorated between NYSE Regulation and NASD as
of 12:01 A.M. on the Closing Date. If any Property Taxes subject to proration
are paid by NYSE Regulation, on the one hand, or NASD, on the other hand, the
proportionate amount of such Taxes paid (or in the event a refund of any portion
of such Taxes previously paid is received, such refund) shall be paid promptly
by (or to) the other party after the payment of such Taxes (or promptly
following the receipt of any such refund).

 

39



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, all installments of special
assessments or other charges on or with respect to the Transferred Assets
payable by any NYSE Company for any period in which the Closing shall occur
(including base rent, common area maintenance, royalties, all municipal, utility
or authority charges for water, sewer, electric or gas charges, garbage or waste
removal, and cost of fuel) shall be apportioned as of the Closing and each party
shall pay its proportionate share promptly upon the receipt of any bill,
statement or other charge with respect thereto. If such charges or rates are
assessed either based upon time or for a specified period, such charges or rates
shall be prorated as of 12:01 A.M. on the Closing Date. If such charges or rates
are assessed based upon usage of utility or similar services, such charges shall
be prorated based upon meter readings taken on the Closing Date.

(c) All refunds, reimbursements, installments of base rent, additional rent,
license fees or other use related revenue receivable by any party to the extent
attributable to the operation of the Transferred Operations for any period in
which the Closing shall occur shall be prorated so that the NYSE Companies shall
not be entitled to that portion of any such installment applicable to any period
from and after the Closing Date, and if NASD or any NYSE Company, as the case
may be, shall receive any such payments after the Closing Date, it shall
promptly remit to such other party its share of such payments.

(d) The prorations pursuant to this Section 5.11 may be calculated after the
Closing, as each item to be prorated (including any such Tax, obligation,
assessment, charge, refund, reimbursement, rent installment, fee or revenue)
accrues or comes due; provided that, in any event, any such proration shall be
calculated not later than thirty (30) days after the party requesting the
proration of any item obtains the information required to calculate such
proration.

SECTION 5.12. Board of Directors of Parent. Parent agrees that, for a period of
three years commencing on the Closing Date, (i) at no time shall more than two
then-current members of the Board of Directors of Parent serve on the Board of
Directors of NASD and (ii) any such member of the Board of Directors of Parent
who also serves on the Board of Directors of NASD (A) shall be “independent” of
Parent, as determined in accordance with Section 303A.02 of the NYSE Listed
Company Manual and (B) shall not serve as a chairman of any committee of the
Board of Directors of NASD or Chairman of the Board of Directors of NASD.

SECTION 5.13. Other Matters. (a) Following the Closing Date, NYSE LLC’s rule
book insofar as it relates to the Transferred Operations (other than arbitration
rules and disciplinary procedural rules) shall become rules of NASD. If NYSE LLC
is required to have member conduct rules, an arbitration forum, or any other
self-regulatory responsibilities related to the Transferred Operations, NYSE LLC
and NASD shall enter into an agreement or agreements regarding the allocation or
performance of the regulatory responsibilities related thereto, and in
connection with such agreements, NASD will perform any necessary functions for
common NYSE LLC/NASD members and common rules regarding such obligations at no
expense to NYSE LLC.

 

40



--------------------------------------------------------------------------------

(b) NASD will not apply its Gross Income Assessment to Covered Members for the
remainder of the 2007 calendar year. Thereafter, NASD agrees that, for any
material changes to its revenue structure for the next 3 years, it will
(i) provide to the Board of Governors of the Financial Industry Regulatory
Authority a review and analysis of the impact of new fees on members for whom
exchange execution services is their principal source of revenue, (ii) endeavor
to minimize the effect of any increases in fees to such members, and
(iii) endeavor to treat all members of the Financial Industry Regulatory
Authority in a fair and equitable manner in respect of rebates. For purposes of
this paragraph, the term “Covered Member” shall mean an organization that prior
to the Closing Date was an exchange-based member of NYSE LLC but not a member of
NASD, and that after the Closing Date becomes a member of the Financial Industry
Regulatory Authority.

(c) At the time Parent makes its unaudited financial information for the quarter
ended June 30, 2007 available to the public, NYSE Regulation shall deliver to
NASD a true and complete copy of the unaudited statement of income of the
Transferred Operations for the quarter ended June 30, 2007, which shall (i) have
been prepared in accordance with the books of account and other financial
records of NYSE Regulation and (ii) have been prepared in accordance with the
Specified Accounting Principles.

(d) For the remainder of the 2007 calendar year, NYSE Regulation shall be
entitled to retain 25% of the gross filing fees associated with member firms’
filings of FOCUS Reports with NYSE Regulation. NYSE Regulation shall promptly
remit to NASD the remaining 75% of such gross filing fees, but in no event later
than 10 Business Days after receipt thereof by NYSE Regulation. For a period of
five years from the Closing, unless specifically requested to comment by the
SEC, NASD agrees not to comment on fee filings submitted by NYSE LLC to the SEC
that base fees on member firm gross focus revenues.

SECTION 5.14. Reporting with Respect to Wages. NASD and one of the NYSE
Companies shall each furnish an IRS Form W-2 to each Transferred Employee
disclosing all wages and other compensation paid by such party for the calendar
year during which the Closing Date occurs, and Taxes withheld therefrom.

SECTION 5.15. Ancillary Agreements. At or prior to the Closing, the parties
thereto shall enter into the Ancillary Agreements.

ARTICLE VI

EMPLOYEE MATTERS

SECTION 6.01. Offer of Employment and Employee Benefit Plans. (a) As soon as
practicable, but in no event more than 15 days, after the date hereof, NASD
shall offer employment effective immediately after the Closing (and in the case
of Transferred Operations Employees on leave or vacation, offered by and
effective as of the return from leave or vacation) to all Transferred Operations
Employees at the same geographic location of employment as of immediately prior
the Closing and on the other terms and conditions set forth in the final
sentence of this Section 6.01(a). NASD shall, at the time of making such offers
of employment furnish copies of all such offers of employment to NYSE
Regulation. All Transferred

 

41



--------------------------------------------------------------------------------

Operations Employees who accept such offer and report to work with NASD after
the Closing shall be referred to as “Transferred Employees.” From and after the
Closing Date, NASD shall provide to each Transferred Employee (i) a level of
benefits wholly consistent with the level of benefits provided to similarly
situated employees of NASD under any employee benefit and compensation plan,
program or arrangement that covers such similarly-situated employees (the
“NASD’s Plans”) in effect immediately prior to the Closing Date, and
(ii) compensation (including annual and incentive compensation) wholly
consistent with the compensation provided to such employee by NYSE Regulation
immediately prior to the Closing Date with such annual performance reviews and
merit and equity increases after the Closing Date in accordance with NASD’s
corporate policies.

(b) The Transferred Employees shall receive credit for all purposes (including
for purposes of eligibility to participate, vesting, benefit accrual (other than
for purposes of benefit accrual under any defined benefit pension plan) and
eligibility to receive benefits, under NASD’s Plans (including for purposes of
retiree medical plans), for years of service accrued or deemed accrued prior to
the Closing Date with NYSE Regulation or any of its predecessors; provided,
however, that such crediting of service shall not operate to duplicate any
benefit or the funding of any such benefit. From and after the Closing Date,
with respect to any group health plans under which Transferred Employees are
eligible to receive benefits from NASD or its Affiliates, NASD shall (i) cause
any preexisting conditions or limitations and eligibility waiting periods (to
the extent such limitations or waiting periods did not apply to a Transferred
Employee and his or her eligible dependents under the comparable Plans) to be
waived with respect to a Transferred Employee and his or her eligible dependents
and (ii) give each Transferred Employee credit, for the plan year in which the
Transferred Employee becomes eligible to receive benefits under such plans,
towards applicable deductibles and annual out-of-pocket limits for expenses
incurred prior to the time of such eligibility.

(c) Nothing herein shall be construed to obligate NASD to continue the
employment or any terms of employment of any Transferred Employee for any
specific period following the Closing Date, and each Transferred Employee shall
be employed as an “at will” employee; provided, however, that until the second
anniversary of the Closing Date, NASD shall not terminate the employment of any
Transferred Employee other than (i) for performance-related reasons or (ii) at
such employee’s option due to an offer by NASD of an early retirement package.
NASD and its Affiliates shall retain or assume, as applicable, all Liabilities
that relate to, arise under or are incurred in connection with the employment or
termination of employment by NASD or its Affiliates following the Closing of any
Transferred Employee that occurs as a result of or in connection with the
consummation of the transactions contemplated by this Agreement, including any
amounts required to be paid, and the costs (including any payroll taxes) of
providing benefits, under any applicable severance, separation, redundancy,
termination or similar plan, program, practice, impact or effects bargaining
agreements with a labor organization, contract, agreement, law or regulation
(such benefits to include any medical or other welfare benefits, outplacement
benefits accrued vacation, and payroll taxes). For the avoidance of doubt,
neither NASD nor any of its Affiliates shall retain or assume any Liabilities
with respect to any Employees that are not Transferred Employees.

(d) Except as provided in the remainder of this Section 6.01(d), NYSE Regulation
shall retain all Liabilities and Assets with respect to the Transferred
Employees

 

42



--------------------------------------------------------------------------------

incurred or accrued prior to the Closing. NASD shall retain or assume (i) all
Liabilities for unused 2007 vacation days, (ii) all Liabilities with respect to
the Transferred Employees accrued on or following the Closing, and (iii) all
Liabilities for regulatory cash awards to be paid to Transferred Employees in
2008 and 2009 in accordance with the vesting schedule and in the amounts set
forth in Section 6.01(d) of the Disclosure Schedule. In addition, on each date
that restricted stock units based on shares of NYSE Euronext common stock (“NYSE
Euronext Common Stock”) held by Transferred Employees as of immediately prior to
Closing (“RSUs”) would have vested had the employment of such Transferred
Employees continued with NYSE Regulation, NASD shall pay to Transferred
Employees who remain employed with NASD an amount in cash equal to the amount
that would have been paid by NYSE Euronext to such Transferred Employees in
shares of NYSE Euronext Common Stock. For this purpose, the amount that would
have been paid by NYSE Euronext shall be determined based on the Fair Market
Value (as defined in the plan applicable to the RSUs) of the shares of NYSE
Euronext Common Stock on the applicable vesting date(s) of the RSUs.

(e) After the Closing Date, NASD shall retain any right it would have to amend,
adjust or terminate any NASD’s Plans consistent with NASD’s corporate policies.
Nothing in this Section 6.01 shall be construed to constitute an amendment to
any compensation or benefit plan, program, arrangement or agreement.

(f) NYSE Regulation shall be liable for all claims for welfare benefits by
Transferred Employees that are incurred on or prior to the Closing Date, and
NASD shall be liable for all claims for welfare benefits by Transferred
Employees that are incurred after the Closing Date. For purposes of this
Agreement, the following claims shall be deemed to be incurred as follows:
(i) life, accidental death and dismemberment and business travel accident
insurance benefits, upon the death or accident giving rise to such benefits,
(ii) health, dental vision and/or prescription drug benefits, on the date that
the services with respect to the claim giving rise to the benefits are rendered
and (iii) disability income benefits, upon the date on which an individual
becomes disabled under the applicable disability plan.

(g) NASD shall permit each Transferred Employee who is a participant in the
Savings Plan, and who elects to receive a distribution of his or her account
balance (and any related loans) under the Savings Plan, to effect a “direct
rollover” (within the meaning of Section 401(a)(31) of the Code) of his or her
account balance to a qualified savings plan sponsored by NASD or one of its
Subsidiaries.

(h) NYSE Regulation and NASD shall take all reasonable actions necessary or
appropriate so that, effective as of the Closing Date, (i) the account balances
(whether positive or negative) (the “Transferred Account Balances”) under The
NYSE Group, Inc. Dependent Care and Health Care Plans (“NYSE Flex Plan”) of the
Transferred Employees who are participants in NYSE Flex Plan (the “Covered
Employees”) shall be transferred to one or more comparable plans of the NASD
(collectively, the “NASD Flex Plan”); (ii) the elections, contribution levels
and coverage levels of the Covered Employees shall apply under the NASD Flex
Plan in the same manner as under the NYSE Flex Plan; and (iii) the Covered
Employees shall be reimbursed from the NASD Flex Plan for claims incurred at any
time during the plan year of the NYSE Flex Plan in which the Closing Date occurs
submitted to the NASD Flex Plan from and after the Closing Date on the same
basis and the same terms and conditions as under the NYSE Flex Plan.

 

43



--------------------------------------------------------------------------------

As soon as practicable after the Closing Date, and in any event within 10
business days after the amount of the Transferred Account Balances is
determined, NYSE Regulation shall pay NASD the net aggregate amount of the
Transferred Account Balances, if such amount is positive.

(i) NASD shall pay annual bonuses in respect of the 2007 calendar year (in the
aggregate and not necessarily on an employee-by-employee basis, which individual
bonuses shall be in the sole discretion of NASD) to those Transferred Employees
who are employed by NASD on the date such bonuses are paid equal to the
aggregate amount of the annual bonuses that were paid to such Transferred
Employees in respect of the 2006 calendar year (adjusted upward by a percentage
equal to the average percentage of the merit-based salary increases for the
Transferred Employees in 2007 calendar year). Within 10 Business Days after
annual bonuses are paid by NASD to such Transferred Employees in respect of the
2007 calendar year, Parent shall pay to NASD an amount in cash equal to the pro
rata portion (for the period between January 1, 2007 through and including the
Closing Date (such number of days being the “Measurement Period”)) of the
aggregate amount of annual bonuses that are paid to Transferred Employees in
respect of the 2007 calendar year, such amount for the purposes of this covenant
to be deemed to equal the aggregate amount of the annual bonuses that were paid
to such Transferred Employees in respect of the Measurement Period for the 2006
calendar year (adjusted upward by a percentage equal to the average percentage
of the merit-based salary increases for the Transferred Employees in 2007
calendar year). For the avoidance of doubt, Parent shall not be required to make
any payment in respect of a Transferred Employee that is not employed by NASD at
the time NASD pays annual bonuses in respect of the 2007 calendar year.

(j) NASD shall honor and provide full credit for each unused 2007 vacation day
accrued as of the Closing Date by each Transferred Employee.

ARTICLE VII

CONDITIONS TO CLOSING

SECTION 7.01. Conditions to Obligations of Parent and NYSE Regulation. The
obligations of Parent and NYSE Regulation to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver, at or prior to the Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of NASD contained in this Agreement shall have been true and correct
when made and shall be true and correct in all material respects as of the
Closing, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of that date, and (ii) the covenants and agreements contained in
this Agreement to be complied with by NASD on or before the Closing shall have
been complied with in all material respects;

(b) SEC Approval. The Commission (i) shall not have indicated, formally or
informally, that it will seek to prevent the transactions contemplated by this
Agreement and the Ancillary Agreements and (ii) shall have approved, in one or
more published

 

44



--------------------------------------------------------------------------------

releases of the Commission, the rule changes to the Amended Bylaws, the adoption
by NASD of NYSE LLC’s rule book insofar as it relates to the Transferred
Operations (other than arbitration rules and disciplinary procedural rules) and
the Allocation Plan required to be effected in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements;

(c) No Action. No temporary restraining order or preliminary or permanent
injunction or other order by any Federal or state court of competent
jurisdiction preventing consummation of the transactions contemplated hereby or
applicable Federal or state law prohibiting consummation of the transactions
contemplated hereby shall be in effect;

(d) Amended Certificate of Incorporation. The Secretary of State of Delaware
shall have accepted for filing the Amended Certificate of Incorporation; and

(e) Closing Deliveries. NASD shall have delivered the documents listed in
Section 2.06.

SECTION 7.02. Conditions to Obligations of NASD. The obligations of NASD to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of Parent and NYSE Regulation contained in this Agreement (x) that
are not qualified by “materiality” or “Material Adverse Effect” shall have been
true and correct in all material respects when made and shall be true and
correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing, except to the extent such representations
and warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date and (y) that are qualified
by “materiality” or “Material Adverse Effect” shall have been true and correct
when made and shall be true and correct as of the Closing with the same force
and effect as if made of the Closing, except to the extent such representations
and warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date and except in the case of
clause (y) above for such failure of such representations and warranties to be
true and correct that would not have, individually or in the aggregate, a
Material Adverse Effect and (ii) the covenants and agreements contained in this
Agreement to be complied with by the NYSE Companies on or before the Closing
shall have been complied with in all material respects;

(b) SEC Approval. The Commission (i) shall not have indicated, formally or
informally that it will seek to prevent the transactions contemplated by this
Agreement and the Ancillary Agreements and (ii) shall have approved, in one or
more published releases of the Commission, the rule changes to the Amended
Bylaws, the adoption by NASD of NYSE LLC’s rule book insofar as it relates to
the Transferred Operations (other than arbitration rules and disciplinary
procedural rules) and the Allocation Plan required to be effected in connection
with the transactions contemplated by this Agreement and the Ancillary
Agreements;

 

45



--------------------------------------------------------------------------------

(c) Amended Certificate of Incorporation. The Secretary of State of Delaware
shall have accepted for filing the Amended Certificate of Incorporation;

(d) No Action. No temporary restraining order or preliminary or permanent
injunction or other order by any Federal or state court of competent
jurisdiction preventing consummation of the transactions contemplated hereby or
applicable Federal or state law prohibiting consummation of the transactions
contemplated hereby shall be in effect;

(e) No Material Adverse Effect. No Material Adverse Effect shall have occurred
between the date hereof and the Closing Date; and

(f) Closing Deliveries. Parent shall have delivered the documents listed in
Section 2.05.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Survival. (a) The representations and warranties of Parent and
NYSE Regulation contained in this Agreement and the Ancillary Agreements shall
survive the Closing until the 18 month anniversary of the Closing; provided,
however, that the representations and warranties made pursuant to Sections 3.01
and 3.22 shall survive indefinitely, (the survival period applicable to a
representation, the “Survival Period”). Neither the period of survival nor the
liability of Parent with respect to representations and warranties of the Parent
and NYSE Regulation shall be reduced by any investigation made at any time by or
on behalf of NASD. If written notice of a claim has been made in good faith
prior to the expiration of the applicable representations and warranties by NASD
to Parent or NYSE Regulation, then the relevant representations and warranties
shall survive as to such claim, until such claim has been finally resolved.

(b) The representations and warranties of NASD contained in this Agreement and
the Ancillary Agreements shall survive the Closing until the 18 month
anniversary of the Closing; provided, however, that the representations and
warranties made pursuant to Sections 4.01 and 4.05 shall survive indefinitely.
Neither the period of survival nor the liability of NASD with respect to NASD’s
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of Parent. If written notice of a claim has been made in
good faith prior to the expiration of the applicable representations and
warranties by Parent to NASD, then the relevant representations and warranties
shall survive as to such claim, until such claim has been finally resolved.

(c) The obligation to perform the covenants and agreements of the parties
contained in Article V shall survive until the eighteen month anniversary of the
Closing Date (other than (x) those covenants that require performance following
the Closing, which covenants shall survive in accordance with their terms and
(y) Sections 5.04(c), 5.06(b), 5.08, 5.09, 5.11 and 5.14 and the last sentence
of Sections 5.10(b) and 5.13(e), respectively, which shall survive
indefinitely).

 

46



--------------------------------------------------------------------------------

SECTION 8.02. Indemnification by Parent and NYSE Regulation. NASD and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “NASD Indemnified Party”) shall be indemnified and held harmless by Parent and
NYSE Regulation, for and against any and all Liabilities, losses, damages,
claims, costs and expenses, interest, awards, judgments and penalties (including
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (hereinafter a “Loss”), arising out of or resulting from:

(a) the breach of any representation or warranty (other than a representation or
warranty made in Section 3.20) made by any NYSE Company contained in this
Agreement (it being understood that such representations and warranties shall be
interpreted without giving effect to any limitations or qualifications as to
“materiality” (including the word “material”) or “Material Adverse Effect” set
forth therein, unless contained in any defined term in this Agreement (whether
listed in Section 1.02 or 1.03 or otherwise) or except for the use of any such
terms in Sections 3.04(b), 3.05, 3.07(j), 3.12 and 3.15(a));

(b) the breach of any covenant or agreement by any NYSE Company contained in
this Agreement;

(c) Liabilities arising from or related to any failure to comply with laws
relating to bulk transfers or bulk sales with respect to the transactions
contemplated by this Agreement (notwithstanding the waiver contained in
Section 5.07);

(d) any claim or cause of action by any stockholder or member of any NYSE
Company to the extent relating to any action or inaction on the part of any NYSE
Company in connection with the transactions contemplated by this Agreement or
the Ancillary Agreements, except to the extent NASD is required to indemnify
Parent or NYSE Regulation for such Losses under Section 8.03; or

(e) the Excluded Liabilities, except to the extent NASD is required to indemnify
Parent or NYSE Regulation for such Losses under Section 8.03.

To the extent that any Parent’s or NYSE Regulation’s undertakings set forth in
this Section 8.02 may be unenforceable, Parent and NYSE Regulation, shall
contribute the maximum amount that it is permitted to contribute under
applicable Law to the payment and satisfaction of all Losses incurred by NASD
Indemnified Parties.

SECTION 8.03. Indemnification by NASD. Parent and its Affiliates, officers,
directors, employees, agents, successors and assigns (each a “NYSE Indemnified
Party”) shall be indemnified and held harmless by NASD for and against any and
all Losses, arising out of or resulting from:

(a) the breach of any representation or warranty made by NASD contained in this
Agreement (it being understood that such representations and warranties shall be
interpreted without giving effect to any limitations or qualifications as to
“materiality” (including the word “material”) or “Material Adverse Effect” set
forth therein);

 

47



--------------------------------------------------------------------------------

(b) the breach of any covenant or agreement by NASD contained in this Agreement;

(c) any claim or cause of action of any third party to the extent arising out of
any action, inaction, event, condition, liability or obligation of NASD relating
to the Transferred Operations, except to the extent Parent or NYSE Regulation is
required to indemnify NASD for such Losses under Section 8.02;

(d) any claim or cause of action by any member of NASD to the extent relating to
any action or inaction on the part of NASD in connection with the transactions
contemplated by this Agreement or the Ancillary Agreements (including any proxy
solicitations), except to the extent Parent or NYSE Regulation is required to
indemnify NASD for such Losses under Section 8.02;

(e) any claim or cause of action of any third party to the extent such claim or
cause of action contains, is based upon, arises out of or made in connection
with any allegation that NASD or any successor entity is Controlled by or under
common Control with, has aided or abetted, facilitated, partnered with, acted
through or otherwise in concert or connection with any NYSE Company or any
similar allegation (other than any claim or cause of action or allegation of any
members of NASD that an appointee of an NYSE Company to the Board of Directors
of NASD has, at the direction of an NYSE Company, breached his or her fiduciary
duties as a director of NASD, if any, to such member in its capacity as a
member), and such allegation is explicitly or implicitly based upon, arises out
of, made in connection with or a consequence of the transactions or governance
arrangements contemplated hereby, by the Ancillary Agreements, the Amended
Bylaws or the Amended Certificate of Incorporation (or by the agreements
contained herein and therein), including (i) the perpetuation of any such
governance arrangements beyond the required term thereof or (ii) that any person
Affiliated with or holding any position with or nominated, suggested or
appointed by Parent or any successor entity or their Affiliates (including any
director of Parent or any of its Affiliates) holds any position or office
(including as a director of or chairman of the Board of NASD) with NASD or any
successor entity or their Affiliates; provided, however, that notwithstanding
the foregoing, nothing contained in this Section 8.03(e) shall require NASD to
indemnify any appointee of an NYSE Company to the Board of Directors of NASD, in
such appointee’s individual capacity, for any breach of his or her fiduciary
duties as a director of NASD; or

(f) the Assumed Liabilities, except to the extent Parent or NYSE Regulation is
required to indemnify NASD for such Losses under Section 8.02.

To the extent that NASD’s undertakings set forth in this Section 8.03 may be
unenforceable, NASD shall contribute the maximum amount that it is permitted to
contribute under applicable Law to the payment and satisfaction of all Losses
incurred by the NYSE Indemnified Parties.

SECTION 8.04. Limits on Indemnification. (a) Notwithstanding anything to the
contrary contained in this Agreement, except with respect to Claims relating to
Taxes: (i) an Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Section

 

48



--------------------------------------------------------------------------------

8.02(a) or 8.03(a), unless and until the aggregate amount of indemnifiable
Losses which may be recovered from the Indemnifying Party equals or exceeds
$2,000,000 (the “Basket”) whereupon the Indemnified Party shall be entitled to
indemnification for the amount of such Losses in excess of the Basket and
(ii) in the absence of bad faith, fraud, deceit or intentional breach of any
provision of this Agreement on the part of the Indemnifying Party, the maximum
amount of indemnifiable Losses which may be recovered from an Indemnifying Party
arising out of or resulting from the causes set forth in Section 8.02(a) or
8.03(a), as the case may be, shall be an amount equal to $30,000,000.

(b) An Indemnifying Party shall have no obligation to indemnify an Indemnified
Party for Losses to the extent that such Losses arise out of actions taken (or
omitted to be taken) by the Indemnified Party or its Subsidiaries or any of
their respective Affiliates or representatives after the Closing Date (other
than actions required by this Agreement) and such Losses shall not be included
in the determination of whether the Basket has been reached.

(c) Notwithstanding anything to the contrary in this Agreement, “Losses” shall
not include any indirect damages, including punitive, exemplary, consequential
or incidental damages (except to the extent necessary to reimburse an
Indemnified Party for judgments actually awarded to third parties in respect of
such types of damages).

(d) The parties agree that none of the parties hereto shall have any right of
set-off with respect to any Loss against any amount otherwise due to any party
hereto.

(e) NYSE Regulation shall not have any Liability to NASD for any Claim relating
to any Acquisition Document or the transactions contemplated thereby where such
Claim is related to any Law not in existence and in effect as of the date of
this Agreement or any changes after the date of this Agreement to any Law,
including retroactive effectiveness of or changes to any such Law.

(f) For purposes of computing the amount of Losses incurred, paid or accrued by
a party pursuant to this Article VIII, any insurance proceeds or other
reimbursements relating to such Losses that a party receives shall be subtracted
from such Losses, or, in the event the Indemnifying Party has already paid for
such Losses, delivered to the Indemnifying Party.

(g) The parties agree that if a party is entitled to indemnification under more
than one provision of this Agreement, then such party shall be entitled to only
one indemnification or recovery with respect to the Losses arising out of the
same circumstances and events (it being understood that the purpose of this
sentence is solely to preclude a duplicate recovery by such party).

SECTION 8.05. Notice of Loss; Third Party Claims. (a) An Indemnified Party shall
give the Indemnifying Party notice of any matter that an Indemnified Party has
determined has given or could give rise to a right of indemnification under this
Agreement, within 30 days of such determination, stating the amount of the Loss,
if known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises. Any indemnification obligations arising under
Section 8.02(a) or 8.03(a) shall lapse and become of no further force and effect
with respect to all claims not made by the Indemnified Party’s delivery of the
foregoing written notice on or prior to the last day of the applicable Survival
Period.

 

49



--------------------------------------------------------------------------------

(b) If an Indemnified Party shall receive notice of any Action, audit, demand or
assessment (each, a “Third Party Claim”) against it or which may give rise to a
claim for a Loss under this Article VIII, within 10 days of the receipt of such
notice, the Indemnified Party shall give the Indemnifying Party notice of such
Third Party Claim; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations under this
Article VIII except to the extent that the Indemnifying Party is prejudiced by
such failure and shall not relieve the Indemnifying Party from any other
obligation or Liability that it may have to any Indemnified Party otherwise than
under this Article VIII. The Indemnifying Party shall be entitled to assume and
control the defense of such Third Party Claim at its expense and through counsel
of its choice if it gives notice of its intention to do so to the Indemnified
Party within 10 days of the receipt of notice from the Indemnified Party of such
Third Party Claim; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would make it inappropriate in the
judgment of the Indemnified Party in its sole and absolute discretion for the
same counsel to represent both the Indemnified Party and the Indemnifying Party,
then the Indemnified Party shall be entitled to retain one firm or counsel in
each jurisdiction for which the Indemnified Party determines counsel is
required, at the expense of the Indemnifying Party. In the event that the
Indemnifying Party exercises the right to undertake any such defense against any
such Third Party Claim as provided above, the Indemnified Party shall cooperate
with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party. No such Third Party Claim may be settled by the Indemnifying Party
without the prior written consent of the Indemnified Party. Anything in this
section to the contrary notwithstanding, NYSE Regulation shall have the
exclusive right to control any Third Party Claim relating to Excluded Taxes.

SECTION 8.06. Exclusive Remedy. Other than for any equitable remedy provided by
a court of competent jurisdiction or for fraud actually committed by a party,
following the Closing, the provisions of this Article VIII shall be the sole and
exclusive remedy for Losses arising from (a) any breach or inaccuracy of any
representation or warranty made in this Agreement or in any other certificate,
document, writing or instrument delivered pursuant to this Agreement; (b) any
breach or failure to perform any covenant, agreement or obligation under this
Agreement; or (c) any other cause of action alleging a Loss under or related to
this Agreement or the transactions contemplated hereby; whether or not related
to Claims by third parties and regardless of whether such Claim arises under
contract, breach of warranty, tort or under any other legal remedy.

 

50



--------------------------------------------------------------------------------

SECTION 8.07. Tax Treatment. NYSE Regulation and NASD agree that all payments
made by either of them to or for the benefit of the other under this Article
VIII, under other indemnity provisions of this Agreement and for any
misrepresentations or breaches of warranties or covenants shall be treated as
adjustments to the Transfer Price for Tax purposes and that such treatment shall
govern for purposes hereof except to the extent that the Laws of a particular
jurisdiction provide otherwise.

ARTICLE IX

TERMINATION

SECTION 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by NASD if, between the date hereof and the Closing: (i) any NYSE Company
breaches any of its representations, warranties or covenants contained in this
Agreement, which breach would give rise to the failure of a condition set forth
in Section 7.02(a) and which has not been cured within 20 Business Days of
Parent’s or NYSE Regulation’s receipt of written notice of such breach from
NASD; provided, that the failure of any such condition is not the result of a
material breach of this Agreement by the party seeking to terminate this
Agreement; or (ii) any NYSE Company makes a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against any NYSE
Company seeking to adjudicate it a bankrupt or insolvent or seeking its
liquidation, winding up or reorganization, or seeking any arrangement,
adjustment, protection, relief or composition of its debts under any Law
relating to bankruptcy, insolvency or reorganization;

(b) by Parent or NYSE Regulation if, between the date hereof and the Closing:
(i) NASD breaches any of its representations, warranties or covenants contained
in this Agreement, which breach would give rise to the failure of a condition
set forth in Section 7.01(a) and which has not been cured within 20 Business
Days of NASD’s receipt of written notice of such breach from Parent or NYSE
Regulation; provided that the failure of any such condition is not the result of
a material breach of this Agreement by the party seeking to terminate this
Agreement; or (ii) NASD makes a general assignment for the benefit of creditors,
or any proceeding shall be instituted by or against NASD seeking to adjudicate
it a bankrupt or insolvent, or seeking its liquidation, winding up or
reorganization, or seeking any arrangement, adjustment, protection, relief or
composition of its debts under any Law relating to bankruptcy, insolvency or
reorganization;

(c) by any party hereto if the Closing shall not have occurred by September 30,
2007; provided, however, that the right to terminate this Agreement under this
Section 9.01(c) shall not be available (i) until after December 31, 2007 if as
of September 30, 2007 the sole remaining conditions to the obligations of the
parties set forth in Article VII (other than those conditions that by their
nature cannot be satisfied until the Closing) are Sections 7.01(b) and 7.02(b)
or (ii) to any party whose failure or the failure of any of its Affiliates to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;

 

51



--------------------------------------------------------------------------------

(d) by any party hereto in the event that any Governmental Authority shall have
issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable; or

(e) by the mutual written consent of the parties hereto.

SECTION 9.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 9.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Sections 5.03 and 10.01 and (b) that nothing herein shall
relieve either party from liability for any breach of this Agreement.

ARTICLE X

GENERAL PROVISIONS

SECTION 10.01. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

SECTION 10.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 10.02):

 

(a)    if to Parent or NYSE Regulation:   

NYSE Regulation, Inc.

11 Wall Street

New York, New York 10005

Telephone: (212) 656-3000

Facsimile: (212) 656-8101

   Attention:   General Counsel

 

52



--------------------------------------------------------------------------------

   with a copy to:   

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street New York, New York 10019

Telephone: (212) 403-1000

Facsimile: (212) 403-2000

   Attention:   David C. Karp, Esq. (b)    if to NASD:   

National Association of Securities Dealers, Inc.

1735 K Street, NW

Washington, DC 20006-1500

Facsimile: (202) 728-8075

   Attention:   General Counsel    with a copy to:   

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Telephone: (212) 848-4000

Facsimile: (212) 848-7179

   Attention:   Robert H. Mundheim, Esq.      Creighton O’M. Condon, Esq.

SECTION 10.03. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

SECTION 10.04. Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto with respect to
the subject matter hereof and thereof, including the Source Code License
Agreement, dated June 7, 2007, by and between NYSE Group, Inc. and National
Association of Securities Dealers, Inc.

SECTION 10.05. Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of the parties hereto
(which

 

53



--------------------------------------------------------------------------------

consent may not be unreasonably withheld or delayed) and any such assignment or
attempted assignment without such consent shall be void; provided, however, that
any party hereto may assign this Agreement or any of its rights and obligations
hereunder to one or more of its Affiliates without the consent of the other
parties hereto but such consent shall not relieve the assigning party of its
obligations hereunder.

SECTION 10.06. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, all the parties
hereto or (b) by a waiver in accordance with Section 10.07.

SECTION 10.07. Waiver. Parent or NYSE Regulation, on the one hand, and NASD, on
the other hand, may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered by the other party pursuant hereto, or (c) waive compliance
with any of the agreements of the other party or conditions to such party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
Parent or NYSE Regulation, on the one hand, and NASD, on the other hand, to
assert any of its rights hereunder shall not constitute a waiver of any of such
rights. All rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

SECTION 10.08. No Third Party Beneficiaries. Except for the provisions of
Article VIII relating to indemnified parties, this Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of NYSE Regulation, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

SECTION 10.09. Specific Performance. The parties acknowledge and agree that they
would be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which a party
may be entitled, at law or in equity, it shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

SECTION 10.10. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York federal court sitting in the Borough of Manhattan of The City of New York,
provided, however, that if such federal court does not

 

54



--------------------------------------------------------------------------------

have jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

SECTION 10.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.11.

SECTION 10.12. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values, dollars or “$” set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars.

SECTION 10.13. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above by their respective officers thereunto duly
authorized.

 

NYSE GROUP, INC. By:  

/s/ Nelson Chai

Name:   Nelson Chai Title:   Chief Financial Officer NYSE REGULATION, INC. By:  

/s/ Richard Ketchum

Name:   Richard Ketchum Title:   Chief Executive Officer

NATIONAL ASSOCIATION OF

SECURITIES DEALERS, INC.

By:  

/s/ Stephen Luparello

Name:   Stephen Luparello Title:   Senior Executive Vice President